[granitepointciti2018liqu001.jpg]
Execution Version 14709549.22 $75,000,000 CREDIT AGREEMENT Dated as of April 13,
2018 among GP COMMERCIAL CB SL LLC, as Borrower, GP COMMERCIAL CB SL HOLDINGS
LLC, as Parent Guarantor, GRANITE POINT MORTGAGE TRUST INC., as the REIT, THE
GUARANTORS NAMED HEREIN, as Guarantors, THE INITIAL LENDERS NAMED HEREIN, as
Initial Lenders, CITIBANK, N.A., as Administrative Agent, and CITIGROUP GLOBAL
MARKETS INC., as Sole Lead Arranger and Sole Lead Book Running Manager



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu002.jpg]
-i- 14709549.22 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS SECTION 1.01. Certain Defined Terms
.......................................................................................................
1 SECTION 1.02. Computation of Time Periods; Other Definitional Provisions
.......................................... 28 SECTION 1.03. Accounting Terms
............................................................................................................
29 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The Advances
...................................................................................................................
29 SECTION 2.02. Making the Advances
.......................................................................................................
29 SECTION 2.03. [Reserved.]
........................................................................................................................
31 SECTION 2.04. Repayment of Advances
...................................................................................................
31 SECTION 2.05. Optional Termination or Reduction of the Commitments
................................................ 31 SECTION 2.06. Prepayments
......................................................................................................................
31 SECTION 2.07. Interest
..............................................................................................................................
32 SECTION 2.08. Fees
...................................................................................................................................
33 SECTION 2.09. Conversion of Advances
...................................................................................................
33 SECTION 2.10. Increased Costs, Etc
..........................................................................................................
34 SECTION 2.11. Payments and Computations
.............................................................................................
36 SECTION 2.12. Taxes
.................................................................................................................................
38 SECTION 2.13. Sharing of Payments, Etc
..................................................................................................
42 SECTION 2.14. Use of Proceeds
................................................................................................................
42 SECTION 2.15. Evidence of Debt
..............................................................................................................
42 SECTION 2.16. [Reserved.]
........................................................................................................................
43 SECTION 2.17. [Reserved]
.........................................................................................................................
43 SECTION 2.18. [Reserved.]
........................................................................................................................
43 SECTION 2.19. Defaulting Lenders
...........................................................................................................
43 SECTION 2.20. Replacement of Lenders
...................................................................................................
44 ARTICLE III CONDITIONS OF LENDING SECTION 3.01. Conditions Precedent to the
Closing Date and the Initial Extension of Credit ................. 45 SECTION
3.02. Conditions Precedent to Each Borrowing
......................................................................... 49
SECTION 3.03. Conditions to the Addition of a Borrowing Base Asset
.................................................... 50 SECTION 3.04. Conditions
to the Release of a Borrowing Base Asset
...................................................... 51 SECTION 3.05.
Determinations Under Sections 3.01, 3.02, 3.03 and 3.04
................................................ 51 ARTICLE IV REPRESENTATIONS
AND WARRANTIES SECTION 4.01. Representations and Warranties of the Loan Parties
........................................................ 51 ARTICLE V COVENANTS
OF THE LOAN PARTIES SECTION 5.01. Affirmative Covenants
......................................................................................................
57 SECTION 5.02. Negative Covenants
..........................................................................................................
60



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu003.jpg]
-ii- 14709549.22 SECTION 5.03. Reporting Requirements
...................................................................................................
63 SECTION 5.04. Financial Covenants
..........................................................................................................
68 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default
..............................................................................................................
69 ARTICLE VII GUARANTY SECTION 7.01. Guaranty; Limitation of Liability
.....................................................................................
71 SECTION 7.02. Guaranty Absolute
............................................................................................................
71 SECTION 7.03. Waivers and Acknowledgments
.......................................................................................
72 SECTION 7.04. Subrogation
.......................................................................................................................
73 SECTION 7.05. [Reserved.]
........................................................................................................................
74 SECTION 7.06. Indemnification by Guarantors
.........................................................................................
74 SECTION 7.07. Subordination
....................................................................................................................
74 SECTION 7.08. Continuing Guaranty
........................................................................................................
75 ARTICLE VIII [RESERVED] ARTICLE IX THE ADMINISTRATIVE AGENT SECTION 9.01.
Authorization and
Action..................................................................................................
75 SECTION 9.02. Administrative Agent’s Reliance, Etc
..............................................................................
76 SECTION 9.03. Citibank and Affiliates
......................................................................................................
76 SECTION 9.04. Lender Credit Decision
.....................................................................................................
76 SECTION 9.05. Indemnification by Lenders
..............................................................................................
77 SECTION 9.06. Successor Administrative Agent
.......................................................................................
77 SECTION 9.07. Relationship of the Administrative Agent and Lenders
.................................................... 78 ARTICLE X MISCELLANEOUS
SECTION 10.01. Amendments, Etc
..............................................................................................................
78 SECTION 10.02. Notices, Etc
.......................................................................................................................
79 SECTION 10.03. No Waiver; Remedies
.......................................................................................................
81 SECTION 10.04. Costs and Expenses
...........................................................................................................
81 SECTION 10.05. Right of Set-off
.................................................................................................................
83 SECTION 10.06. Binding Effect
...................................................................................................................
83 SECTION 10.07. Assignments and Participations; Replacement Notes
....................................................... 83 SECTION 10.08.
Execution in Counterparts
................................................................................................
87 SECTION 10.09. Severability
.......................................................................................................................
87 SECTION 10.10. Survival of Representations
..............................................................................................
87 SECTION 10.11. Usury Not Intended
...........................................................................................................
87 SECTION 10.12. [Reserved.]
........................................................................................................................
88 SECTION 10.13. Confidentiality
..................................................................................................................
88 SECTION 10.14. Release of Collateral
.........................................................................................................
91 SECTION 10.15. Patriot Act Notification
.....................................................................................................
91 SECTION 10.16. Jurisdiction, Etc
................................................................................................................
91



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu004.jpg]
-iii- 14709549.22 SECTION 10.17. [Reserved]
.........................................................................................................................
92 SECTION 10.18. Governing Law
.................................................................................................................
92 SECTION 10.19. WAIVER OF JURY
TRIAL.............................................................................................
92 SECTION 10.20. No Fiduciary Duties
..........................................................................................................
92 SECTION 10.21. [Reserved]
.........................................................................................................................
92 SECTION 10.22. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ......................... 92



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu005.jpg]
-iv- 14709549.22 SCHEDULES Schedule I - Commitments and Applicable Lending
Offices Schedule II - Representations and Warranties Regarding Borrowing Base
Assets Schedule 4.01(b) - Subsidiaries EXHIBITS Exhibit A - Form of Note Exhibit
B - Form of Notice of Borrowing Exhibit C - Form of Opinion of Sidley Austin LLP
Exhibit D - Form of Assignment and Acceptance Exhibit E - Form of Borrowing Base
Addition Certificate Exhibit F - Form of Security and Pledge Agreement Exhibit G
- Form of Servicing Agreement Joinder Exhibit H - Form of Deposit Account
Control Agreement Exhibit I - Form of Compliance Certificate Exhibit J - Form of
Availability Certificate Exhibit K - Form of Solvency Certificate Exhibit L-1 -
Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-2 -
Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-3 - Form of Section 2.12(g) U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-4 - Form of Section 2.12(g) U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu006.jpg]
14709549.22 CREDIT AGREEMENT CREDIT AGREEMENT dated as of April 13, 2018 (this
“Agreement”) among GP COMMERCIAL CB SL LLC, a Delaware limited liability company
(the “Borrower”), GP COMMERCIAL CB SL HOLDINGS LLC, a Delaware limited liability
company (the “Parent Guarantor”), GRANITE POINT MORTGAGE TRUST INC., a Maryland
corporation (the “REIT”), GRANITE POINT OPERATING COMPANY LLC, a Delaware
limited liability company (“GPOC LLC”), TH COMMERCIAL HOLDINGS LLC, a Delaware
limited liability company (the “HoldCo” and, together with the Parent Guarantor,
the REIT and GPOC LLC, the “Guarantors”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), CITIBANK, N.A. (“Citibank”), as administrative
agent (together with any successor administrative agent appointed pursuant to
Article IX, the “Administrative Agent”) for the Lenders (as hereinafter defined)
and CITIGROUP GLOBAL MARKETS INC. (“CGMI”) as sole lead arranger and sole lead
book running manager (the “Arranger”). ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): “Act of
Insolvency” means, with respect to any Person, (a) the filing of a petition,
commencing, or authorizing the commencement of any case or proceeding, or the
voluntary joining of any case or proceeding under any Debtor Relief Law, or
suffering any such petition or proceeding to be commenced by another which is
consented to, not timely contested or results in entry of an order for relief;
(b) the seeking of or consenting to the appointment of a receiver, trustee,
custodian or similar official for such Person or all or substantially all of the
property of such Person; (c) the appointment of a receiver, conservator, or
manager for such Person by any Governmental Authority having the jurisdiction to
do so; (d) the making of a general assignment for the benefit of creditors; (e)
the admission in writing by such Person of its inability to pay its debts or
discharge its obligations as they become due or mature (including without
limitation, its obligations under any Loan Documents); or (f) that any
Governmental Authority or any Person, agency or entity acting at the direction
of any Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or substantially all of the
property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person. “Administrative Agent” has the meaning specified in the
recital of parties to this Agreement. “Administrative Agent’s Account” means the
account of the Administrative Agent maintained by the Administrative Agent with
Citibank, N.A., at its office at 1615 Brett Road, OPS III, New Castle, Delaware
19720, ABA No. 021000089, Account No. 40784524, Account Name: SSB, Reference:
Granite Point Credit Facility, Attention: Loans Team, or such other account as
the Administrative Agent shall specify in writing to the Lenders. “Advance” has
the meaning specified in Section 2.01. “Affiliate” means, when used with respect
to any specified Person, any other Person directly or indirectly Controlling,
Controlled by, or under common Control with, such Person;



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu007.jpg]
2 14709549.22 provided, however, that in no event shall any of the following
entities be considered an “Affiliate” of any Loan Party: (i) the Pine River
Entities, or (ii) any Subsidiary or affiliates or any fund or other entity
managed or advised from time to time by any of the Pine River Entities, other
than the Loan Parties or any other direct or indirect Subsidiary of any Loan
Party, solely to the extent that such Person would be considered an “Affiliate”
solely as a result of a Pine River Entity’s direct or indirect ownership
therein. “Agreement” has the meaning specified in the recital of parties to this
Agreement. “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to: (a) in
the case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty to such
Hedge Agreement, as if (i) such Hedge Agreement was being terminated early on
such date of determination, (ii) such Loan Party or Subsidiary was the sole
“Affected Party”, and (iii) the Administrative Agent was the sole party
determining such payment amount (with the Administrative Agent making such
determination pursuant to the provisions of the form of Master Agreement); or
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination; or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party or Subsidiary exceeds (ii) the present value of the
future cash flows to be received by such Loan Party or Subsidiary pursuant to
such Hedge Agreement; capitalized terms used and not otherwise defined in this
definition shall have the respective meanings set forth in the above described
Master Agreement. “Anti-Corruption Laws” shall mean all laws, rules, and
regulations of any jurisdiction applicable to the Borrower, the REIT or the
REIT’s Subsidiaries from time to time concerning or relating to bribery,
corruption or money laundering including, without limitation, the United Kingdom
Bribery Act of 2010 and the United States Foreign Corrupt Practices Act of 1977,
as amended. “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” has the meaning specified in the Fee Letter. “Appraisal”
means a USPAP compliant appraisal of the underlying Real Property from a third
party appraiser addressed to the Originator in form and substance satisfactory
to the Administrative Agent and delivered to the Administrative Agent pursuant
to Section 3.03. “Approved Electronic Communications” means each Communication
that any Loan Party is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu008.jpg]
3 14709549.22 be delivered pursuant to Sections 5.03(b) and (c); provided,
however, that solely with respect to delivery of any such Communication by any
Loan Party to the Administrative Agent and without limiting or otherwise
affecting either the Administrative Agent’s right to effect delivery of such
Communication by posting such Communication to the Approved Electronic Platform
or the protections afforded hereby to the Administrative Agent in connection
with any such posting, “Approved Electronic Communication” shall exclude (i) any
notice of borrowing, notice of conversion or continuation, and any other notice,
demand, communication, information, document and other material relating to a
request for a new, or a conversion of an existing, Borrowing, (ii) any notice
pursuant to Section 2.06(a) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement. “Approved Electronic
Platform” has the meaning specified in Section 10.02(c). “Arranger” has the
meaning specified in the recital of parties to this Agreement. “Asset Value”
means, with respect to any Borrowing Base Asset, (a) as of the date of
origination or purchase (i) to the extent purchased by the Originator, the price
at which such asset is transferred to the Originator on the date of purchase and
(ii) to the extent originated by the Originator, the book value of such asset on
the date of origination in accordance with GAAP (adjusted to exclude any
origination fees received in connection therewith) and (b) as of any other date
of determination, the lesser of (i) the amount described in the preceding clause
(a) for such asset, reduced by (A) the portion of any payment or prepayment of
principal of such asset pursuant to, and in accordance with, the Borrowing Base
Asset Documents and (B) any other payments made by or on behalf of the
Underlying Obligor and applied by the Borrower to reduce the outstanding
principal amount of such asset pursuant to, and in accordance with, the
Borrowing Base Asset Documents, and increased by any increases in the
outstanding principal amount of such asset pursuant to, and in accordance with,
the Borrowing Base Asset Documents and (ii) the book value of such asset on such
date in accordance with GAAP (to the extent originated by the Originator,
adjusted to exclude any origination fees received in connection therewith).
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 10.07 and in substantially the form of Exhibit D hereto.
“Availability Certificate” means a certificate in substantially the form of
Exhibit J hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower. “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu009.jpg]
4 14709549.22 “Bankruptcy Code” means Title 11 of the United States Code, as
amended from time to time, or any successor statute. “Base Rate” means a
fluctuating interest rate per annum in effect from time to time, which rate per
annum shall at all times be equal to the highest of (a) the rate of interest
announced publicly by Citibank in New York, New York, from time to time, as
Citibank’s base rate, (b) ½ of 1% per annum above the Federal Funds Rate and (c)
the one-month Eurodollar Rate plus 1% per annum; provided, however, that in no
circumstance shall the Base Rate be less than 1.00% per annum. Citibank’s base
rate is a rate set by Citibank based upon various factors, including Citibank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such base rate announced by Citibank
shall take effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Advance” means an Advance that bears
interest as provided in Section 2.07(a)(i). “Borrower” has the meaning specified
in the recital of parties to this Agreement. “Borrower’s Account” means the
account of the Borrower maintained by the Borrower with Wells Fargo Bank,
National Association at its office at 420 Montgomery Street, San Francisco, CA
94104, ABA No. 121-000-248, Account No. 4345806509 or such other account as the
Borrower shall specify in writing to the Administrative Agent. “Borrowing” means
a borrowing consisting of simultaneous Advances of the same Type made by the
Lenders. “Borrowing Base Addition Certificate” means a certificate in
substantially the form of Exhibit E hereto, duly certified by the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
each of the REIT and the Borrower. “Borrowing Base Asset Documents” means all
documents, instruments, agreements, assignments and certificates, including
without limitation, any and all loan or credit agreements, notes, allonges or
endorsements, mortgages, assignments of leases and rents, security agreements,
pledge agreements, assignments of contracts, environmental indemnities,
guaranties, mortgagee’s title insurance policies, opinions of counsel, evidences
of authorization or incumbency, escrow instructions and UCC-1 financing
statements, as may be applicable, that are or may be executed (and acknowledged
where applicable) and recorded and filed by an Underlying Obligor in connection
with a Borrowing Base Asset, as the same may be amended or otherwise modified
from time to time in accordance with this Agreement. Borrowing Base Asset
Documents shall also include all agreements, permits, assurances and other
instruments (such as permits and approvals) that may be delivered to the
applicable Borrower by the Underlying Obligor pursuant to the Borrowing Base
Asset Documents. “Borrowing Base Assets” means each Eligible Asset included in
the Facility on the Closing Date or subsequently added to the Facility pursuant
to Section 3.03. “Borrowing Base Asset Value” has the meaning specified in the
Fee Letter.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu010.jpg]
5 14709549.22 “Borrowing Base Conditions” means with respect to any asset, each
of the following conditions: (a) the Borrower shall own 100% of such asset; (b)
such asset shall not be a Defaulted Asset; (c) such asset shall be originated or
acquired by the Originator, and shall not have been modified in any material
respect since its origination or acquisition except as disclosed to the
Administrative Agent prior to becoming a Borrowing Base Asset or otherwise in
accordance with this Agreement; (d) other than pursuant to the Loan Documents,
the Borrower’s interest in such asset is not subject to any Lien, Negative
Pledge or other encumbrance; (e) the Loan to Value Ratio with respect to such
asset shall not exceed 80%; (f) the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the REIT has delivered a
certificate certifying, in his/her reasonable, good faith judgment, that such
asset satisfies all criteria necessary to qualify as an “eligible asset” (or
similar term) under one or more of the REIT’s or its Subsidiaries’ then existing
commercial mortgage repurchase facilities with unused capacity; (g) such asset
shall be secured by a mortgage on the underlying Real Property that is the
subject of an Appraisal that has been delivered to the Administrative Agent at
the time such loan becomes a Borrowing Base Asset; (h) such asset is secured by
a commercial, multifamily or hospitality property and such asset is not a
construction loan, a land loan or a for-sale residential property; (i) the
representations and warranties for assets of that type set forth in Schedule II
are true and correct in all material respects (except as disclosed in writing to
Administrative Agent in an exception report prior to approval of such Borrowing
Base Asset and otherwise from time to time); (j) the Underlying Obligor under
such asset is an entity organized under the laws of a state of the United States
of America or the District of Columbia; (k) such asset is denominated in
Dollars; (l) the underlying Real Property with respect to such asset shall be
located within any state of the United States of America or the District of
Columbia; (m) except as approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed), the Underlying Obligor shall have no
Debt other than such asset; and (n) after giving effect to the origination or
acquisition of the asset, the Whole Loan Debt Yield will be greater than the
Minimum Whole Loan Debt Yield.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu011.jpg]
6 14709549.22 Upon any asset ceasing to qualify as an Eligible Asset, the
Borrowing Base Asset Value of such asset shall be $0 unless otherwise approved
in writing by the Required Lenders. Within five Business Days after becoming
aware of any such disqualification, the Borrower shall deliver to the
Administrative Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any Event
of Default arises as a result of such disqualification, and a calculation of the
Borrowing Base Asset Value attributable to such asset. “Borrowing Base
Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and in sufficient copies for each Lender: (a)
the investment committee memorandum of the Manager in respect of such Proposed
Borrowing Base Asset; (b) an Appraisal of the underlying Real Property securing
such Proposed Borrowing Base Asset; and (c) such other approvals, opinions or
documents as any Lender through the Administrative Agent may reasonably request,
including, without limitation, (i) phase I, (ii) senior loan agreement, (iii)
senior loan note, (iv) property condition report, (v) title report, (vi) survey,
(vii) zoning report, (viii) loan mortgage, (ix) Underlying Obligor certificate
of formation and (x) consolidated lien search results. “Business Day” means a
day of the year on which banks are not required or authorized by law to close in
New York City and, if the applicable Business Day relates to any Eurodollar Rate
Advances, on which dealings are carried on in the London interbank market.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date. “Cash and Cash Equivalents” means any of the following, (i) cash, (ii)
fully federally insured demand deposits, and (iii) securities with maturities of
30 days or less from the date of acquisition issued or fully guaranteed or
insured by the United States federal government or any agency thereof. “CERCLA”
means the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended from time to time. “CGMI” has the meaning specified in the
recital of parties to this Agreement. “Change of Control” means the occurrence
of any of the following: (a) any Person or two or more Persons acting in concert
shall have acquired and shall continue to have following the date hereof
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of the REIT (or other securities convertible
into such Voting Interests) representing 35% or more of the combined voting
power of all Voting Interests of the REIT; or (b) [reserved]; or (c) [reserved];
or (d) the sole member of Borrower ceases to be the Parent



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu012.jpg]
7 14709549.22 Guarantor; or (e) the sole member of the Parent Guarantor ceases
to be HoldCo; or (f) the sole member of HoldCo ceases to be GPOC LLC; or (g) the
sole member of GPOC LLC ceases to be the REIT; or (h) the REIT ceases to be the
sole indirect beneficial owner of the Borrower; or (i) Manager or any other Pine
River Entity or any other person directly or indirectly Controlling, Controlled
by or under common Control with any Pine River Entity shall at any time cease to
act as the external manager of the REIT; or (j) the Parent Guarantor shall
create, incur, assume or suffer to exist any Lien on the Equity Interests in the
Borrower owned by it other than pursuant to the Collateral Documents; (k) HoldCo
shall create, incur, assume or suffer to exist any Lien on the Equity Interests
in the Parent Guarantor owned by it; (l) GPOC LLC shall create, incur, assume or
suffer to exist any Lien on the Equity Interests in HoldCo; or (m) the REIT
shall create, incur, assume or suffer to exist any Lien on the Equity Interests
in HoldCo. “Citibank” has the meaning specified in the recital of parties to
this Agreement. “Closing Date” means April 13, 2018. “CMBS” means mortgage
pass-through certificates or other securities issued pursuant to a
securitization of commercial real estate loans. “Collateral” means all
“Collateral” referred to in the Collateral Documents and all other property that
is or is intended to be subject to any Lien in favor of the Administrative Agent
for the benefit of the Secured Parties. “Collateral Documents” means the
Security and Pledge Agreement, Deposit Account Control Agreement and any other
agreement entered into by a Loan Party that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Collection Account” means a deposit account with the Deposit Bank in the name
of a Borrower subject to a Lien of the Administrative Agent for the benefit of
the Secured Parties. “Collections” means with respect to any Borrowing Base
Asset: (a) all scheduled payments of principal and principal prepayments, all
insurance proceeds and all guaranty payments and net proceeds of any
liquidations, sales, dispositions or securitizations received by the Borrower,
in each case, attributable to the principal of such Borrowing Base Asset; (b)
all payments and collections attributable to interest on such Borrowing Base
Asset, including, without limitation, all scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and net proceeds of any liquidations, sales,
dispositions or securitizations attributable to interest on such Borrowing Base
Asset received by the Borrower; and (c) amendment fees, late fees, waiver fees
or other amounts received in respect of such Borrowing Base Asset. For the
avoidance of doubt, Collections shall not include fees and reimbursements paid
to the Servicer pursuant to the Servicing Agreement, origination fees and
expense deposits paid by any Underlying Obligor in connection with the
origination and closing of any Borrowing Base Asset, any reimbursement for
out-of-pocket costs and expenses or any amounts deposited into an escrow reserve
pursuant to and in accordance with the related Borrowing Base Asset Documents.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu013.jpg]
8 14709549.22 “Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Error! Reference source not
found. hereto under the caption “Commitment” or (b) if such Lender has entered
into one or more Assignment and Acceptances, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(d) as
such Lender’s “Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. “Communications” means each notice, demand, communication,
information, document and other material provided for hereunder or under any
other Loan Document or otherwise transmitted between the parties hereto relating
to this Agreement, the other Loan Documents, any Loan Party or its Affiliates,
or the transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
“Compliance Certificate” means a certificate in substantially the form of
Exhibit I hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the REIT. “Connection
Income Taxes” means Other Connection Taxes imposed on or measured by net income
(however denominated) or franchise Taxes or branch profits Taxes. “Consent
Request Date” has the meaning specified in Section 10.01(b). “Consolidated”
refers to the consolidation of accounts in accordance with GAAP. “Contingent
Obligation” means, with respect to any Person as of any date of determination,
all of the following as of such date: (a) liabilities and obligations (including
any Guarantees) of such Person in respect of “off-balance sheet arrangements”
(as defined in the Off- Balance Sheet Rules defined below), (b) obligations,
including Guarantees, whether or not required to be disclosed in the footnotes
to such Person’s financial statements, guaranteeing in whole or in part any
Non-Recourse Debt, lease, dividend or other obligation, excluding, however, (i)
contractual indemnities (including any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets), (ii) guarantees
of non-monetary obligations which have not yet been called on or quantified, of
such Person or any other Person and (iii) reasonable and customary “bad boy”
acts agreed to by such person (as a guarantor thereunder) in connection with a
mortgage loan or mezzanine loan transaction, and (c) forward commitments or
obligations to fund or provide proceeds with respect to any loan or other
financing which is obligatory and non-discretionary on the part of the lender
which is not or, in the case of a future advance obligation under an Eligible
Asset, will not be fully offset by a corresponding asset. The amount of any
Contingent Obligations described in the preceding clause (b) shall be deemed to
be (i) with respect to a guarantee of interest or interest and principal, or
operating income guarantee, the sum of all payments required to be made
thereunder (which, in the case of an operating income guarantee, shall be deemed
to be equal to the debt service for the note secured thereby), through (x) in
the case of an interest or interest and principal guarantee, the stated date of
maturity of the obligation (and commencing on the date interest could first be
payable thereunder), or (y) in the case of an operating income guarantee, the
date through which such guarantee will remain in effect, and (ii) with respect
to all guarantees not covered by the preceding clause (i), an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu014.jpg]
9 14709549.22 in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and in the footnotes to the most
recent financial statements of such Person. “Off- Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements and Aggregate Contractual Obligations, Securities Act Release Nos.
33-8182; 34-47264; FR-67 International Series Release No. 1266 File No.
S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified of 17 CFR Parts 228, 229
and 249). “Control” means, with respect to any Person, the direct or indirect
possession of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, the
ability to exercise voting power, by contract or otherwise. “Controlling”,
“Controlled” and “under common Control” have correlative meanings. “Conversion”,
“Convert” and “Converted” each refer to a conversion of Advances of one Type
into Advances of the other Type pursuant to Section 2.07(d), 2.09 or 2.10.
“Debt” means, with respect to any Person on any date, all of the following on
such date, whether or not included as indebtedness or liabilities in accordance
with GAAP determined without duplication: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise); (b)
obligations, whether or not for money borrowed (i) represented by notes payable,
letters of credit or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered, or (iv) in connection with the
issuance of preferred equity or trust preferred securities; (c) Capitalized
Lease Obligations; (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e)
Off-Balance Sheet Obligations; (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, committed future funding obligations which
are not fully offset by a corresponding asset, purchase obligations, repurchase
obligations, sale/buy-back agreements, takeout commitments or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu015.jpg]
10 14709549.22 forward equity commitments which are not or, in the case of a
future advance obligation under an Eligible Asset, will not be fully offset by a
corresponding asset, in each case evidenced by a binding agreement (excluding
any such obligation to the extent the obligation can be satisfied by the
issuance of equity interests (other than mandatory redeemable stock)); (h) all
Non-Recourse Debt, Recourse Debt and all indebtedness of other Persons which
such Person has guaranteed or is otherwise recourse to such Person (other than
pursuant to any guarantee of customary non-recourse exceptions, but only to the
extent they are contingent); (i) all indebtedness of another Person secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien (other than Liens permitted hereunder)
on property or assets owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness or other payment
obligation; provided that, if such Person has not assumed or become liable for
the payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien; (j) all Contingent Obligations; (k) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person or obligations of such Person to pay the deferred purchase
or acquisition price of property or assets, including contracts for the deferred
purchase price of property or assets that include the procurement of services;
(l) indebtedness of general partnerships for which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise); and
(m) obligations to fund capital commitments under any articles or certificate of
incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents, subscription agreement or otherwise. For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Debt is expressly made non-recourse to such Person. “Debtor Relief Laws”
means the Bankruptcy Code and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or otherwise available debtor relief
laws of the United States, of any State or of any other applicable jurisdictions
from time to time in effect. “Default” means any Event of Default or any event
that would constitute an Event of Default but for the requirement that notice be
given or time elapse or both. “Defaulted Asset” means any Borrowing Base Asset
(a) that is 30 days or more delinquent in the payment of principal, interest,
fees or other amounts payable under the terms of the related loan documents or
other asset documentation, (b) for which there is a breach of the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu016.jpg]
11 14709549.22 applicable representations and warranties set forth on Schedule
II that results in a determination by Administrative Agent in its sole and
absolute discretion, exercised in good faith, that such breach could reasonably
be expected to have a material adverse effect on the market value of a Borrowing
Base Asset or the underlying Real Property, (c) to which an Act of Insolvency
shall have occurred with respect to the Underlying Obligor, (d) as to which a
material non-monetary event of default shall have occurred beyond any applicable
notice or cure period under any related Borrowing Base Asset Documents, or (e)
for which the related Borrowing Base Asset Documents have been amended in a
manner which does not constitute a Permitted Modification, in each case, without
regard to any waivers or modifications of, or amendments to, the related
Borrowing Base Asset Documents, other than those that were disclosed in writing
to the Administrative Agent prior to the date such Borrowing Base Asset was
approved for inclusion in the Facility or which are otherwise entered into in
accordance with this Agreement. “Defaulting Lender” means, subject to Section
2.19(f), (i) any Lender that has failed for two or more Business Days to comply
with its obligations under this Agreement to make (w) an Advance or (x) any
other payment, in each case when due hereunder (each, a “funding obligation”),
unless such Lender has notified the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such notice), (ii) any Lender that has notified the Administrative
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such notice or public statement), (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section
2.19(f)) upon notification of such determination by the Administrative Agent to
the Borrower and the Lenders. “Departing Lender” has the meaning specified in
Section 2.20. “Deposit Account Control Agreement” means that certain Deposit
Account Control Agreement, dated as of the Closing Date, by and among the
Borrower, the Administrative Agent and the Deposit Bank, substantially in the
form of Exhibit H, as amended, restated, supplemented or otherwise modified from
time to time, and each providing to the Administrative Agent “control” of the
Collection Account within the meaning of Article 9 of the Uniform Commercial
Code. “Deposit Bank” means Wells Fargo Bank, National Association, or any other
deposit bank mutually agreed upon between the Borrower and the Administrative
Agent. “Disclosable Event” has the meaning specified in Section 5.03(v).
“Dollars” and the “$” each means lawful currency of the United States of
America.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu017.jpg]
12 14709549.22 “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Error! Reference source not found. hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, as the case may be, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent. “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Asset” means any asset that is a commercial
mortgage loan which, subject to Section 3.03(c), at all times, satisfies each of
the Borrowing Base Conditions. “Eligible Assignee” means (i) a Lender; (ii) an
Affiliate or Fund Affiliate of a Lender; (iii) a commercial bank organized under
the laws of the United States, or any State thereof, respectively, and having
total assets in excess of $500,000,000; (iv) a savings and loan association or
savings bank organized under the laws of the United States or any State thereof,
and having total assets in excess of $500,000,000; (v) a commercial bank
organized under the laws of any other country that is a member of the OECD or
has concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, and having total assets in excess of $500,000,000, so long
as such bank is acting through a branch or agency located in the United States;
(vi) the central bank of any country that is a member of the OECD; (vii) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $500,000,000; and
(viii) any other Person approved by the Administrative Agent, and, unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 10.07, approved by the Borrower, each such approval not to
be unreasonably withheld, conditioned or delayed (and in the case of the
Borrower, such approval shall be deemed given if not denied in writing within
ten Business Days following a request therefor); provided, however, that in no
circumstances shall any Loan Party, any Affiliate of a Loan Party, any natural
person or any Defaulting Lender qualify as an Eligible Assignee under this
definition. “Environmental Action” means any enforcement action, litigation,
demand, demand letter, claim of liability, notice of non-compliance or
violation, notice of liability or potential liability, investigation,
enforcement proceeding, consent order or consent agreement in each case of or
before any Governmental Authority and relating in any way to any Environmental
Law, any Environmental Permit or Hazardous Material or arising from alleged
injury or threat to health or safety from exposure to Hazardous Materials or to
the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu018.jpg]
13 14709549.22 other actions or damages and (b) by any Governmental Authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief. “Environmental Law” means any Federal, state,
local or foreign statute, law, ordinance, rule, regulation, code, common law,
order, writ, judgment, injunction, decree or judicial or agency interpretation,
policy or guidance relating to pollution or protection of the environment,
health, safety or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials. “Environmental Permit” means any
permit, approval, identification number, license, registration or other
authorization required under any Environmental Law. “Equity Interests” means,
with respect to any Person, shares of capital stock of (or other ownership or
profit interests in) such Person, warrants, options or other rights for the
purchase or other acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, securities convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
other ownership or profit interests in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 of the Internal
Revenue Code. “ERISA Event” means (a)(i) the occurrence of a Reportable Event or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver or
imposition of a lien, in either case pursuant to Section 412 of the code or
Section 302 of ERISA, with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the receipt by any Loan Party or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or the incurrence by any Loan
Party or ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan; or (g) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu019.jpg]
14 14709549.22 “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Eurocurrency Liabilities” has the
meaning specified in Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time. “Eurodollar Lending Office”
means, with respect to any Lender, the office of such Lender specified as its
“Eurodollar Lending Office” opposite its name on Error! Reference source not
found. hereto or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent. “Eurodollar Rate” means, for any
Interest Period for all Eurodollar Rate Advances comprising part of the same
Borrowing, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Screen Rate determined as of approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period, or, if for any reason the Screen Rate is not available at such
time, then the “Eurodollar Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted by Citibank and with a term equivalent to such Interest Period
would be offered by Citibank’s London Branch (or other Citibank branch or
Affiliate) to major banks in the London or other offshore interbank market for
Dollars at their request at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period; provided, however, that
in no circumstance shall the Eurodollar Rate be less than 0.00% per annum. For
purposes of determining the Base Rate, the one-month Eurodollar Rate shall be
calculated as set forth in this paragraph utilizing the Screen Rate for a
one-month period determined as of approximately 11:00 A.M. (London time) on the
applicable date of determination (or on the previous Business Day if such date
of determination is not a Business Day). “Eurodollar Rate Advance” means an
Advance that bears interest as provided in Section 2.07(a)(ii). “Eurodollar Rate
Reserve Percentage” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu020.jpg]
15 14709549.22 imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20 or Section 10.01(b)) or (ii) such
Lender changes its lending office except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
Section 2.12(g) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring after the date on which a form
or other document originally was required to be provided) and (d) any U.S.
federal withholding Taxes imposed under FATCA. “Facility” means, at any time,
the aggregate amount of the Lenders’ Commitments at such time. “Facility
Exposure” means, at any time, the aggregate principal amount of all outstanding
Advances. “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation or application thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code. “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
an analogous rate determined by the Administrative Agent with reference to
another commercially available source or sources designated by the
Administrative Agent; provided, however, that in no circumstance shall the
Federal Funds Rate be less than 0% per annum. “Fee Letter” means any separate
letter agreement executed and delivered by the Borrower or an Affiliate of the
Borrower and to which the Administrative Agent or an Arranger is a party, as the
same may be amended, restated or replaced from time to time. “Fiscal Year” means
a fiscal year of the REIT and its Consolidated Subsidiaries ending on December
31 in any calendar year. “Foreign Lender” has the meaning specified in Section
2.12(g)(ii). “Fund Affiliate” means, with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu021.jpg]
16 14709549.22 “GAAP” has the meaning specified in Section 1.03. “Good Faith
Contest” means the contest of an item as to which: (a) such item is contested in
good faith, by appropriate proceedings, (b) reserves that are adequate are
established with respect to such contested item in accordance with GAAP and (c)
the failure to pay or comply with such contested item during the period of such
contest could not reasonably be expected to result in a Material Adverse Effect.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “GPOC LLC” has the
meaning specified in the recitals of parties to this Agreement. “Guarantee”
means, with respect to any Person, any obligation of such Person directly or
indirectly guaranteeing any Debt of any other Person or in any manner providing
for the payment of any Debt of any other Person or otherwise protecting the
holder of such Debt against loss (whether by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, or
to take-or-pay or otherwise); provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith in accordance with GAAP. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
“Guaranteed Obligations” has the meaning specified in Section 7.01(a).
“Guarantors” has the meaning specified in the recital of parties to this
Agreement. “Guaranty” means the Guaranty by the Guarantors pursuant to Article
VII. “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls, radon gas and mold and (b) any other
chemicals, materials or substances designated or classified as hazardous or
toxic or as a pollutant or contaminant, or otherwise regulated, under any
Environmental Law. “Hedge Agreements” means interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other hedging agreements. “Highly Rated
CMBS” means CMBS rated at least “AA” (or any comparable rating) by any Rating
Agency. “ICE LIBOR” has the meaning specified in the definition of “Screen
Rate”. “Indemnified Costs” has the meaning specified in Section 9.05(a).



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu022.jpg]
17 14709549.22 “Indemnified Party” has the meaning specified in Section 7.06(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes. “Information” has the meaning specified in Section 10.13(a).
“Initial Extension of Credit” means the initial Borrowing hereunder. “Initial
Lenders” has the meaning specified in the recital of parties to this Agreement.
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Expense” means with respect to any Person in respect of any period of
four consecutive fiscal quarters, ended on the last day of any fiscal quarter of
such Person, determined on a consolidated basis without duplication,
consolidated interest expense, whether paid or accrued, without deduction of
consolidated interest income, including, without limitation or duplication, or,
to the extent not so included, with the addition of: (i) interest expense
associated with any interest rate hedging activity; (ii) the amortization of
debt discounts by such Person; and (iii) prepayment penalties and debt
extinguishment charges paid by such Person, in all cases as reflected in the
applicable consolidated financial statements and all as determined in accordance
with GAAP. “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period on the date
that is one month thereafter and, thereafter, each subsequent period commencing
on the last day of the immediately preceding Interest Period and ending on the
date that is one month thereafter. The duration of each such Interest Period
shall be one month; provided, however, that: (a) Interest Periods with respect
to any Eurodollar Rate Advance shall end after the Termination Date; (b)
[reserved]; (c) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day; and (d) whenever the
first day of any Interest Period occurs on a day of an initial calendar month
for which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu023.jpg]
18 14709549.22 number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month. “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between: (a) the applicable Published Screen
Rate for the longest period (for which that Published Screen Rate is available)
which is less than the relevant Interest Period; and (b) the applicable
Published Screen Rate for the shortest period (for which that Published Screen
Rate is available) which exceeds the relevant Interest Period. “Investment”
means, with respect to any Person, any acquisition or investment (whether or not
of a controlling interest) by such Person, by means of any of the following: (a)
the purchase or other acquisition of any Equity Interest in another Person, (b)
a loan, advance or extension of credit to, capital contribution to, guaranty of
Debt of, or purchase or other acquisition of any Debt of, another Person,
including any partnership or joint venture interest in such other Person, (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person, or (d) the purchase or other
acquisition of any Real Property. Any binding commitment to make an Investment,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment; provided, however, that in the case of a binding
commitment to make an Investment in replacement of an existing Investment, the
amount of such binding commitment shall only be counted to the extent it exceeds
the amount of the existing Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. “Knowledge” means, whenever in this Agreement or any of the Loan
Documents, or in any document or certificate executed on behalf of any Person
pursuant to the Loan Documents, reference is made to the knowledge of any such
Person (whether by use of the words “knowledge” or “know”), unless otherwise
expressly specified, same shall mean (a) the actual knowledge of the individuals
of such Person or its Affiliates who have responsibility for any day- to-day
decision making, or the legal, operational or financial affairs of such Person;
or (b) with respect to any representations, warranties, certifications or
statements with respect to any Borrowing Base Asset, the actual knowledge of
those individuals who have responsibility for the origination or acquisition, as
applicable, underwriting, servicing or sale of such Borrowing Base Asset.
“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (a) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu024.jpg]
19 14709549.22 appointed for such Lender or its Parent Company, or such Lender
or its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (c) such
Lender or its Parent Company has become the subject of a Bail-In Action.
Notwithstanding the above, a Lender Insolvency Event shall not occur solely by
virtue of the ownership or acquisition of any Equity Interest in the applicable
Lender or any direct or indirect Parent Company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Lenders” means the
Initial Lenders and each Person that shall become a Lender hereunder pursuant to
Section 10.07 for so long as such Initial Lender or Person, as the case may be,
shall be a party to this Agreement. “Lien” means any lien, security interest or
other charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor, the lien or assessment relating to any property
assessed clean energy loan and any easement, right of way or other encumbrance
on title to Real Property. “Loan Documents” means (a) this Agreement, (b) the
Notes, (c) the Fee Letter, (d) the Collateral Documents and (e) each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement. “Loan Parties”
means the Borrower and the Guarantors. “Loan to Value Ratio” means, on any date
with respect to any asset, a fraction (expressed as a percentage) (A) the
numerator of which is the outstanding principal balance of such asset (including
all levels of Debt thereon) and (B) the denominator of which is the “as-is”
appraised value of the underlying Real Property based on an Appraisal. “Manager”
means Pine River Capital Management L.P., a Delaware limited partnership.
“Margin Stock” has the meaning specified in Regulation U. “Material Adverse
Change” means a material adverse change in the business, condition (financial or
otherwise), results of operations or prospects of any Loan Party, taken as a
whole. “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations or prospects of the
Loan Parties, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, (c) the ability of
any Loan Party to perform its Obligations under any Loan Document to which it is
or is to be a party, (d) the value of the Collateral or (e) the value, use,
operation or ability to sell or refinance any Borrowing Base Asset. “Material
Contract” means each contract to which (a) the REIT, GPOC LLC or HoldCo is a
party involving aggregate consideration payable to or by the REIT, GPOC LLC or
HoldCo, as applicable, in an amount of $10,000,000 or more per annum, (b) the
Borrower or the Parent Guarantor is a party involving aggregate consideration
payable to or by the Borrower or the Parent Guarantor, as applicable, in an
amount of $250,000 or more per annum or (c) otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu025.jpg]
20 14709549.22 prospects of the Loan Parties, taken as a whole; provided that,
any commercial mortgage repurchase facility shall not constitute a “Material
Contract.” “Material Debt” means (a) Debt of the REIT, GPOC LLC or HoldCo that
is outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of $10,000,000 or more, or (b) Debt of the Borrower or the
Parent Guarantor that is outstanding in a principal amount (or, in the case of
any Hedge Agreement, an Agreement Value) of $250,000 or more; in each case (i)
whether or not the primary obligation of the applicable obligor, (ii) whether
the subject of one or more separate debt instruments or agreements, and (iii)
exclusive of Debt outstanding under this Agreement. “Maximum Rate” means the
maximum nonusurious interest rate under applicable law. “Minimum Whole Loan Debt
Yield” has the meaning specified in the Fee Letter. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. “Multiemployer Plan” means a
multiemployer plan, as defined in Section 4001(a)(3) of ERISA, to which any Loan
Party or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions. “Multiple Employer Plan” means a
single employer plan, as defined in Section 4001(a)(15) of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated. “Negative Pledge” means, with respect to any
asset, any provision of a document, instrument or agreement (other than a Loan
Document) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Debt of the Person owning such asset or
any other Person. “Non-Consenting Lender” has the meaning specified in Section
10.01(b). “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender. “Non-Recourse Debt” shall
mean Debt of a Person for borrowed money in respect of which recourse for
payment (except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, Act of Insolvency, non-approved transfers or other
events) is contractually limited to specific assets of such Person encumbered by
a Lien securing such Debt or to a special purpose vehicle subsidiary of such
Person whose only assets are such specific assets (solely to the extent that
such special purpose vehicle is not subject to a substantive consolidation with
such Person). “Note” means a promissory note of the Borrower payable to any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender. “Notice of Borrowing” has the meaning specified in Section 2.02(a).



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu026.jpg]
21 14709549.22 “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party. “OECD”
means the Organization for Economic Cooperation and Development. “OFAC” has the
meaning specified in Section 4.01(z). “Off-Balance Sheet Obligations” means,
with respect to any Person on any date, to the extent not included as a
liability on the balance sheet of such Person, all of the following with respect
to such Person as of such date: (a) monetary obligations under any financing
lease or so- called “synthetic”, tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Laws, would be
characterized as Debt, (b) monetary obligations under any sale and leaseback
transaction which does not create a liability on the balance sheet of such
Person, or (c) any other monetary obligation arising with respect to any other
transaction which (i) is characterized as Debt for tax purposes but not for
accounting purposes, or (ii) is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheet of
such Person (for purposes of this clause (c), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).
“Originator” means TH Commercial Mortgage LLC, a Delaware limited liability
company. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document). “Other Taxes” means all present or future stamp,
court or documentary, excise, property, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement, recordation, filing or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20 or Section 10.01(b)). “Parent Company” means, with respect to a
Lender, the bank holding company (as defined in Federal Reserve Board Regulation
Y), if any, of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Lender.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu027.jpg]
22 14709549.22 “Parent Guarantor” has the meaning specified in the recital of
parties to this Agreement. “Participant” has the meaning specified in Section
10.07(g). “Participant Register” has the meaning specified in Section 10.07(g).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended. “PBGC” means the Pension Benefit
Guaranty Corporation (or any successor). “Permitted Modification” means a
consent, amendment, supplement, waiver, release or other modification, subject
to compliance with the REIT’s or its Subsidiaries’ standards for similarly
situated loans, participations and other loan interests, which consent,
amendment, supplement, waiver, release or other modification (i) does not
increase the loan amount or commitment of the applicable Borrower to the
Underlying Obligor, decrease the interest rate, postpone the maturity date,
release any material collateral or any underlying borrower or guarantor (other
than any release which is expressly permitted under the Borrowing Base Asset
Documents in connection with any payment or prepayment of the principal of a
Borrowing Base Asset, subject to compliance with Section 2.06(b)(ii)), waive any
financial covenants or consent to any transaction not permitted under the
Borrowing Base Asset Documents or the Loan Documents or (ii) result in such
Borrowing Base Asset ceasing to be an Eligible Asset, unless, in the case of
either (i) or (ii), such consent, amendment, supplement, waiver, release or
other modification is (x) previously approved by the Majority Lenders for such
Borrowing Base Asset in their reasonable discretion, (y) required by law or (z)
constitutes action that such Borrower is required to take pursuant to the terms
of the relevant Borrowing Base Asset Documents. “Person” means an individual,
partnership, corporation (including a business trust), limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof.
“Pine River Entities” means Manager, Pine River Domestic Management L.P., Pine
River Capital Management LLC and PRCM Advisers LLC. “Plan” means a Single
Employer Plan or a Multiple Employer Plan. “Post Petition Interest” has the
meaning specified in Section 7.07(c). “Potential Defaulting Lender” means, at
any time, (i) any Lender with respect to which an event of the kind referred to
in the definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any Subsidiary of such Lender, (ii) any Lender that has notified, or
whose Parent Company or a Subsidiary thereof has notified, the Administrative
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under any other loan agreement or
credit agreement or other similar agreement, unless such writing or statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing or public statement), or (iii) any Lender that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu028.jpg]
23 14709549.22 Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.19(f)) upon notification of such determination by the Administrative
Agent to the Borrower and the Lenders. “Proposed Borrowing Base Asset” has the
meaning specified in Section 3.03(a). “Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the aggregate amount of such Lender’s Commitment at
such time (or, if the Commitments shall have been terminated pursuant to Section
2.06 or 6.01, such Lender’s Commitment as in effect immediately prior to such
termination) and the denominator of which is the Facility at such time (or, if
the Commitments shall have been terminated pursuant to Section 2.06 or 6.01, the
Facility as in effect immediately prior to such termination). “Published Screen
Rate” has the meaning specified in the definition of “Screen Rate”. “Rating
Agency” means any of Moody’s, S&P, Morningstar, Inc. or Fitch Ratings, Inc., or
any successors thereto (as applicable). “Real Property” means all right, title
and interest of the Borrower and each of its Subsidiaries in and to any land and
any improvements and fixtures located thereon, together with all equipment,
furniture, materials, supplies and personal property in which such Person has an
interest now or hereafter located on or used in connection with such land and
improvements, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.
“Recipient” means (a) the Administrative Agent or (b) any Lender. “Recourse
Debt” means, with respect to any Person, on any date of determination, the
amount of Debt for which such Person has recourse liability (such as through a
guarantee agreement), exclusive of any such Debt for which such recourse
liability is limited to obligations relating to or under agreements containing
customary recourse carve-outs. “Reference Date” means the earlier of (i) the
date on which a Borrowing Base Asset is added to the Facility in accordance with
Section 3.03 and (ii) the date which is 31 days after a Borrowing Base Asset is
originated or acquired by the Originator. “Register” has the meaning specified
in Section 10.07(d). “Regulation U” means Regulation U of the Board of Governors
of the Federal Reserve System, as in effect from time to time. “REIT” has the
meaning specified in the recitals of parties to this Agreement. “REIT Status”
means with respect to any Person, (a) the qualification of such Person as a real
estate investment trust under Sections 856 through 860 of the Internal Revenue
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Section 857 et seq. of the Internal Revenue
Code, including a deduction for dividends paid. “Related Parties” means, with
respect to any Person, such Person’s Affiliates and the partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Persons and of such Person’s Affiliates.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu029.jpg]
24 14709549.22 “Replacement Lender” means an Eligible Assignee designated by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed). “Reportable Event” means any of
the events set forth in Section 4043(c) of ERISA, other than those events as to
which the 30-day notice period is waived under PBGC Reg. § 4043. “Required
Lenders” means, subject to Section 10.01(c), at any time, Lenders owed or
holding greater than 50% of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, and (b) the aggregate Unused Commitments at
such time. The Facility Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. “Responsible Officer” means, with
respect to any Loan Party, any officer of, or any officer of any general partner
or managing member of, such Loan Party, which Officer has (a) responsibility for
performing the underlying function that is the subject of the action required of
such officer hereunder, or (b) supervisory responsibility for such an officer.
“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such. “S&P” means Standard & Poor’s Financial Services LLC, a
division of McGraw-Hill Financial Inc., and any successor thereto “Sale and
Leaseback Transaction” shall mean any arrangement with any Person providing for
the leasing by the REIT or any of its Subsidiaries of any Real Property that has
been sold or transferred or is to be sold or transferred by the REIT or such
Subsidiary, as the case may be, to such Person. “Sanctions” has the meaning set
forth in Section 4.01(z). “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002,
as amended. “Screen Rate” means, for any Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters (the “Published Screen Rate”); provided, however, that if the Published
Screen Rate is not available for a period corresponding to the relevant Interest
Period but is available for other periods, then “Screen Rate” shall mean the
Interpolated Rate; provided, further, that in no circumstances shall the Screen
Rate be less than 0% per annum. “Secured Obligations” means, collectively, the
“Secured Obligations” as defined in the Security and Pledge Agreement.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu030.jpg]
25 14709549.22 “Secured Parties” means the Administrative Agent and the Lenders.
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute. “Securities Exchange
Act” means the Securities Exchange Act of 1934, as amended to the date hereof
and from time to time hereafter, and any successor statute. “Security and Pledge
Agreement” means the Security and Pledge Agreement, to be executed and delivered
by the Parent Guarantor and the Borrower on the Closing Date, substantially in
the form of Exhibit F. “Servicer” means (i) Trimont Real Estate Advisors, LLC,
for so long as it maintains a primary and special servicer rating of “above
average” or better from S&P, or (ii) any other third- party servicer (a) having
a primary and special servicer rating of “above average” or better from S&P, and
(b) approved by the Administrative Agent in its reasonable discretion.
“Servicing Agreement” means the Servicing and Asset Management Agreement, dated
as of July 6, 2015, by and between Servicer and Holdco, and to which the
Borrower has been joined as a party pursuant to the Servicing Agreement Joinder,
as same may be amended, modified and/or restated, or any replacement thereof
with a successor Servicer, which replacement servicing agreement is acceptable
to the Borrower in its reasonable discretion and any servicing agreement
hereafter entered into with any additional Servicer which additional servicing
agreement is acceptable the Borrower in its reasonable discretion. “Servicing
Agreement Joinder” means the Joinder Agreement to the Servicing Agreement, dated
as of the Closing Date, by and between Borrower and the Servicer, substantially
in the form of Exhibit G, relating to the Servicing Agreement. “Single Employer
Plan” means a single employer plan, as defined in Section 4001(a)(15) of ERISA,
that (a) is maintained for employees of any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated. “Solvent” means, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person, on a going-concern basis, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person, on a
going-concern basis, is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time
(including, without limitation, after taking into account appropriate discount
factors for the present value of future contingent liabilities), represents the
amount that can reasonably be expected to become an actual or matured liability.
“SPE Provisions” has the meaning specified in the definition of “SPE
Requirements”.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu031.jpg]
26 14709549.22 “SPE Requirements” means the obligation of the Borrower and the
Parent Guarantor to (i) at all times include in its constitutive documents the
provisions set forth in Articles III and IV of the Limited Liability Company
Agreement of the Borrower and the Parent Guarantor (the “SPE Provisions”) and
(ii) deliver all applicable executed engagement or staffing agreements with
independent managers or independent directors, as applicable, in form and
substance approved by the Administrative Agent. “Subordinated Obligations” has
the meaning specified in Section 7.07. “Subsidiary” of any Person means any
corporation, partnership, joint venture, limited liability company, trust or
estate of which (or in which) 50% or more of (a) the issued and outstanding
capital stock having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) the beneficial interest in such trust or estate, in each case, is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries. “Tangible Net Worth” means with respect to any Person on any
date of determination, (A) the sum of all amounts that would be included under
capital or shareholder’s equity (or any like caption) on a balance sheet of such
Person and its consolidated Subsidiaries at such date, minus (B) the sum of (i)
amounts owing to such Person or any such consolidated Subsidiary from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (ii) intangible assets of such Person and its consolidated
Subsidiaries, if any, and (iii) prepaid Taxes and/or expenses, all on or as of
such date and all without duplication as determined in accordance with GAAP.
“Target Investments” means any of the following: (i) whole mortgage loans, (ii)
senior pari passu “A notes” or participations in whole mortgage loans, (iii)
mezzanine loans, (iv) preferred equity investments, (v) subordinated mortgage
interests (including “B notes” and junior participations in whole mortgage
loans, and (vi) real estate securities (including commercial mortgage backed
securit ies and collateralized loan obligations); provided that the foregoing
shall exclude Highly Rated CMBS. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including all backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Termination Date” means the earlier of (a) the second anniversary of
the Closing Date, and (b) the date of termination in whole of the Commitments
pursuant to Section 2.05 or 6.01. “Test Date” means (a) the last day of each
fiscal quarter of the REIT for which financial statements are required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, (b) the date
of each Advance, (c) the date of the addition of any Proposed Borrowing Base
Asset pursuant to Section 3.03 and (d) the Closing Date. “Total Assets” means
with respect to any Person, on any date of determination, an amount equal to the
aggregate book value of all assets owned by such Person and the proportionate
share of such Person of all assets owned by Affiliates of such Person as



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu032.jpg]
27 14709549.22 consolidated in accordance with GAAP, less (a) amounts owing to
such Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid Taxes
and expenses, all on or as of such date. “Transfer” has the meaning specified in
Section 5.02(e). “Type” refers to the distinction between Advances bearing
interest at the Base Rate and Advances bearing interest at the Eurodollar Rate.
“Underlying Obligor” means the borrower under a Borrowing Base Asset.
“Underwritten Net Cash Flow” means, with respect to any Borrowing Base Asset,
in- place underwritten net cash flow from the underlying Real Property securing
such asset, after deduction for normalized capital expenditure amounts and
leasing costs and adjusted for any amounts held in a reserve by the Borrower or
subject to a committed or conditionally committed future funding obligation of
the Borrower pursuant to the Borrowing Base Asset Documents in an amount
reasonably determined by the Borrower to be adequate, in all cases as reasonably
determined by the Borrower in its reasonable good faith discretion. “Undisclosed
Administration” means in relation to a Lender or its direct or indirect parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trust, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed. “Unrestricted
Cash” means with respect to any Person and any date, the amount of unrestricted
and unencumbered Cash and Cash Equivalents held by such Person and its
consolidated Subsidiaries. “Unused Commitment” means, with respect to any Lender
at any date of determination, (a) such Lender’s Commitment at such time minus
(b) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time. “Unused Fee” has the meaning
specified in the Fee Letter. “U.S. Person” means any Person that is a “United
States Person” as defined in Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.12(g)(ii)(C). “USPAP” means the Uniform Standards of Professional Appraisal
Practice of the Appraisal Foundation. “Voting Interests” means shares of capital
stock issued by a corporation, or equivalent Equity Interests in any other
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or the election or appointment
of persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu033.jpg]
28 14709549.22 “Welfare Plan” means a welfare plan, as defined in Section 3(1)
of ERISA, that is maintained for employees of any Loan Party or in respect of
which any Loan Party could have liability under applicable law. “Whole Loan Debt
Yield” means, on any date with respect to any Borrowing Base Asset, a fraction
(expressed as a percentage) (A) the numerator of which is the Underwritten Net
Cash Flow of the underlying Real Property securing such Borrowing Base Asset, as
reasonably determined by the Borrower in its reasonable good faith discretion,
and (B) the denominator of which is the Asset Value of such asset on such date.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA. “Withholding Agent” means (a) any Loan Party or (b) the
Administrative Agent. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02. Computation of
Time Periods; Other Definitional Provisions. (a) In this Agreement and the other
Loan Documents in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”. (b) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto. (c) As used herein and in the other
Loan Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (ii) unless the
context otherwise requires, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests and contract rights, (iii) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, and (iv) unless the context otherwise requires, any reference herein
(A) to any Person shall be construed to include such Person’s successors and
assigns and (B) to the Borrower or any other Loan Party shall be construed to
include the Borrower or such Loan Party as debtor and debtor-in-possession and
any receiver, examinership or trustee for the Borrower or any other Loan Party,
as the case may be, in any insolvency, examinership or liquidation proceeding.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. (e) The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu034.jpg]
29 14709549.22 (f) Any definition of or reference to any Loan Document,
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein). (g) Any
Responsible Officer executing any Loan Document or any certificate or other
document made or delivered pursuant hereto or thereto, so executes or certifies
in his/her capacity as a Responsible Officer on behalf of the applicable Loan
Party and not in any individual capacity. The term “enforceability” and its
derivatives when used to describe the enforceability of an agreement shall mean
that such agreement is enforceable except as enforceability may be limited by
any Debtor Relief Law and by general equitable principles (whether enforcement
is sought by proceedings in equity or at law). SECTION 1.03. Accounting Terms.
(a) All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(g) (“GAAP”). (b) If at any time after the Closing Date there are any
changes in accounting principles required by GAAP or the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or
similar agencies that would result in a change in the method of calculation of,
or affects the results of such calculation of, any of the financial covenants,
standards or terms found in this Agreement, and either the Borrower or the
Required Lenders shall so request, then the Administrative Agent, the Required
Lenders and the Borrower shall negotiate in good faith to amend such financial
covenants, standards or terms so as to equitably reflect such change, with the
desired result that the criteria for evaluating the financial condition of the
Borrower and its Subsidiaries (determined on a Consolidated basis) shall be the
same after such change as if such change had not been made. Such provisions
shall be amended in a manner satisfactory to the Borrower, the Administrative
Agent and the Required Lenders. Until covenants, standards, or terms of this
Agreement are amended in accordance with this Section 1.03(b), such covenants,
standards and terms shall be computed and determined in accordance with
accounting principles in effect prior to such change in accounting principles.
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The Advances. Each
Lender severally, but not jointly, agrees, on the terms and conditions
hereinafter set forth, to make advances in Dollars (each, an “Advance”) to the
Borrower from time to time on any Business Day on which a Borrowing Base Asset
is added to the Facility in accordance with Section 3.01 or Section 3.03 during
the period from the date hereof until the Termination Date in an amount for each
such Advance not to exceed the lesser of (i) such Lender’s Unused Commitment at
such time and (ii) such Lender’s Pro Rata Share of the Borrowing Base Asset
Value of such Borrowing Base Asset. Each Borrowing shall be in an aggregate
amount of not less than $7,500,000 and shall consist of Advances made
simultaneously by the Lenders ratably according to their Commitments. The
Borrower may borrow under and in accordance with this Section 2.01, prepay
pursuant to Section 2.06(a) and reborrow under and in accordance with this
Section 2.01. SECTION 2.02. Making the Advances. (a) Each Borrowing shall be
made on notice, given not later than 12:00 Noon (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu035.jpg]
30 14709549.22 of a Borrowing consisting of Eurodollar Rate Advances, or not
later than 1:00 P.M. (New York City time) on the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Borrower to
the Administrative Agent, which shall give to each Lender prompt notice thereof.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in writing,
or telecopier or e-mail, in each case in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing and (iii) aggregate amount of such
Borrowing. Each Lender shall, before 12:00 Noon (New York City time) on the date
of such Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances and 1:00 P.M. (New York City time) on the date of such Borrowing in the
case of a Borrowing consisting of Base Rate Advances, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments of such Lender
and the other Lenders. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account. (b) [Reserved.] (c) [Reserved.] (d) Anything in
subsection (a) above to the contrary notwithstanding, (i) the Borrower may not
select Eurodollar Rate Advances for the initial Borrowing hereunder or for any
Borrowing if the aggregate amount of such Borrowing is less than $7,500,000 or
if the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not
be more than ten separate Interest Periods in effect hereunder at any time. (e)
Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill, on or before the date specified for such Borrowing in
such Notice of Borrowing, the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date. (f)
Unless the Administrative Agent shall have received notice from a Lender prior
to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or (y)
12:00 Noon (New York City time) on the date of any Borrowing consisting of Base
Rate Advances that such Lender will not make available to the Administrative
Agent such Lender’s ratable portion of such Borrowing, the Administrative Agent
may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(a) of this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu036.jpg]
31 14709549.22 interest rate applicable at such time under Section 2.07 to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes. (g) The failure of any Lender to
make the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Advance on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Advance to be made by such other Lender on the date
of any Borrowing. (h) Each Lender may, at its option, make any Advance available
to the Borrower by causing any domestic branch or Affiliate of such Lender to
make such Advance; provided, however, that (i) any exercise of such option shall
not affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(h) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.
SECTION 2.03. [Reserved.] SECTION 2.04. Repayment of Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
any outstanding Advance on the earliest of (i) the date which is 91 days after
the Reference Date for the Borrowing Base Asset related to such Advance, (ii)
the date on which the Borrowing Base Asset related to such Advance is released
from the Facility in accordance with Section 3.04 and (iii) the Termination
Date. SECTION 2.05. Optional Termination or Reduction of the Commitments. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Unused Commitments; provided,
however, that each partial reduction of the Facility (i) shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) shall be made ratably among the Lenders in accordance with
their Commitments with respect to the Facility. Once terminated, the Commitment
may not be reinstated. SECTION 2.06. Prepayments. (a) Optional. The Borrower
may, upon same day notice in the case of Base Rate Advances and two Business
Days’ notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or, if less, the amount of the Advances outstanding and
(ii) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 10.04(c). (b) Mandatory. (i) The Borrower
shall prepay an aggregate principal amount of the Advances comprising part of
the same Borrowings to cause (A) the Facility Exposure not to exceed the
Facility at any time, and (B) any Advance comprising part of the same Borrowing
not to exceed the Borrowing Base Asset Value of the Borrowing Base Asset related
to such Advance



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu037.jpg]
32 14709549.22 at any time, including as a result of the failure of such
Borrowing Base Asset to qualify as an Eligible Asset, in each case, in
accordance with Section 2.06(b)(iii). (ii) If at any time an Underlying Obligor
of a Borrowing Base Asset makes a payment or prepayment of principal of a
Borrowing Base Asset pursuant to, and in accordance with, the related Borrowing
Base Asset Documents, then the Borrower shall prepay the Advances comprising
part of the same Borrowings relating to such Borrowing Base Asset, in an amount
equal to such payment or prepayment of principal of the Borrowing Base Asset
multiplied by the then applicable Borrowing Base Advance Value for such
Borrowing Base Asset in accordance with Section 2.06(b)(iii). (iii) Prepayments
of the Facility shall be made (A) in respect of clause (b)(i)(A) above, on the
date of determination (or on the next Business Day if such date of determination
is not a Business Day) and (B) pursuant to clause (i)(B) and clause (b)(ii)
above, within two (2) Business Days of determination. (iv) [Reserved.] (v) All
prepayments under this subsection (b) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid. SECTION
2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum: (i) Base Rate Advances. During such periods as such Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin, payable in
arrears monthly on the last Business Day of each calendar month during such
periods and on the date such Base Rate Advance shall be Converted or paid in
full. (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and on the date such Eurodollar
Rate Advance shall be Converted or paid in full. (b) Default Interest. Upon the
occurrence and during the continuance of any Event of Default, the Borrower
shall pay interest on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above and on demand, at a rate per annum equal at all times to 2.00% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2.00%
per annum above the rate per annum required to be paid, in the case of interest,
on the Type of Advance on which such interest has



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu038.jpg]
33 14709549.22 accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above. (c) Notice
of Interest Period and Interest Rate. Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a) or a notice of Conversion pursuant to
Section 2.09, the Administrative Agent shall give notice to the Borrower and
each Lender of the Interest Period and the applicable interest rate determined
by the Administrative Agent for purposes of clause (a)(i) or (a)(ii) above. (d)
Interest Rate Determination. If the Screen Rate is unavailable and the
Administrative Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances, as provided in the definition of “Eurodollar Rate”
herein, (i) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances, (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
(iii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. SECTION 2.08. Fees. (a) [Reserved.] (b) [Reserved.]
(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in any Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent. (d) [Reserved.] (e) [Reserved.] (f)
Defaulting Lender. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to 0 (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees).
SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
Noon (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu039.jpg]
34 14709549.22 into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(d), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(d) and each Conversion of Advances comprising part
of the same Borrowing under the Facility shall be made ratably among the Lenders
in accordance with their Commitments under the Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower. (b) Mandatory. Upon the occurrence and
during the continuance of any Event of Default, (y) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (z) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended. SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation or application of any
law or regulation or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or of making, or funding or maintaining Eurodollar Rate Advances or any Lender
shall be subject to any Taxes (excluding, for purposes of this Section 2.10, any
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “Excluded Taxes” or Connection Income Taxes (as to which Section 2.12 shall
govern)), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that a Lender claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender;
provided, further, that no Lender shall claim additional amounts under this
Section 2.10(a) unless, to the extent applicable, such Lender is claiming such
additional amounts on all of its similarly situated customers under similar
facilities (as determined by such Lender acting reasonably and in good faith),
where relevant. A certificate as to the amount of such increased cost, submitted
to the Borrower by such Lender, shall be conclusive and binding for all
purposes, absent manifest error. (b) If any Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
such type, then, upon demand by such Lender or such corporation (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder; provided, however,
no Lender shall exercise its rights to impose any such additional amounts on
Borrower unless, to the extent applicable, such Lender is contemporaneously



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu040.jpg]
35 14709549.22 imposing such additional amounts on all of its similarly situated
counterparties (as determined by such Lender acting reasonably and in good
faith), where relevant. A certificate as to such amounts submitted to the
Borrower by such Lender shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding anything to the contrary contained in this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and all requests, rules, guidelines or directives thereunder or issued
in connection therewith, in each case regardless of the date enacted, adopted,
implemented or issued, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel Supervision known
as Basel III and regardless of the date enacted, adopted, implemented or issued,
shall be deemed an introduction or change of the type referred to in Section
2.10(a) and this Section 2.10(b). (c) If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist. Notwithstanding the foregoing, the Required Lenders
shall not Convert each such Eurodollar Rate Advance into a Base Rate Advance
unless, to the extent applicable, the Required Lenders are Converting Eurodollar
Rate Advances into Base Rate Advances on all of their similarly situated
customers under similar facilities (as determined by the Required Lenders acting
reasonably and in good faith), where relevant. (d) Notwithstanding any other
provision of this Agreement, if the introduction of or any change in or in the
interpretation or application of any law or regulation shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, (i)
each Eurodollar Rate Advance will automatically, upon such demand, Convert into
a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
Notwithstanding the foregoing, the Required Lenders shall not Convert each such
Eurodollar Rate Advance into a Base Rate Advance unless, to the extent
applicable, the Required Lenders are Converting Eurodollar Rate Advances into
Base Rate Advances on all of their similarly situated customers under similar
facilities (as determined by the Required Lenders acting reasonably and in good
faith), where relevant.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu041.jpg]
36 14709549.22 SECTION 2.11. Payments and Computations. (a) The Borrower shall
make each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 2:00 P.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 10.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves. (b) The Borrower hereby authorizes each Lender and each of
its Affiliates, if and to the extent payment owed to such Lender is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender any amount so
due. (c) All computations of interest based on Citibank’s base rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees shall be made by the Administrative Agent
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error. (d) Whenever any
payment hereunder or under the Notes shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day. (e) Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to any Lender hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu042.jpg]
37 14709549.22 is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate. (f) Whenever
any payment received by the Administrative Agent under this Agreement or any of
the other Loan Documents is insufficient to pay in full all amounts due and
payable to the Administrative Agent and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
and the Lenders in the following order of priority: (i) first, to the payment of
all of the fees, indemnification payments, costs and expenses that are due and
payable to the Administrative Agent (solely in its capacity as Administrative
Agent) under or in respect of this Agreement and the other Loan Documents on
such date, ratably based upon the respective aggregate amounts of all such fees,
indemnification payments, costs and expenses owing to the Administrative Agent
on such date; (ii) second, to the payment of all of the indemnification
payments, costs and expenses that are due and payable to the Lenders under
Section 10.04, Section 22 of the Security Agreement and any similar section of
any of the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the Lenders on such date; (iii) third, to the payment of all of the amounts
that are due and payable to the Administrative Agent and the Lenders under
Sections 2.10 and 2.12 on such date, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the Lenders on such date;
(iv) fourth, to the payment of all of the fees that are due and payable to the
Lenders under 0 on such date, ratably based upon the respective aggregate
Commitments of the Lenders under the Facility on such date; (v) fifth, to the
payment of all of the accrued and unpaid interest on the Obligations of the
Borrower under or in respect of the Loan Documents that is due and payable to
the Administrative Agent and the Lenders under Section 2.07(b) on such date,
ratably based upon the respective aggregate amounts of all such interest owing
to the Administrative Agent and the Lenders on such date; (vi) sixth, to the
payment of all of the accrued and unpaid interest on the Advances that is due
and payable to the Administrative Agent and the Lenders under Section 2.07(a) on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Administrative Agent and the Lenders on such date; (vii)
seventh, to the payment of any other accrued and unpaid interest comprising
Obligations of the Loan Parties owing under or in respect of the Loan Documents
that is due and payable on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the respective obligees thereof
on such date; (viii) eighth, to the payment of the principal amount of all of
the outstanding Advances that are due and payable to the Administrative Agent
and the Lenders on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lenders on such date; and



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu043.jpg]
38 14709549.22 (ix) ninth, to the payment of all other Obligations of the Loan
Parties owing under or in respect of the Loan Documents that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
respective obligees thereof on such date. SECTION 2.12. Taxes. (a) Any and all
payments by or on account of any Obligation of any Loan Party or the
Administrative Agent hereunder or under any Loan Document shall be made, in
accordance with Section 2.11 or the applicable provisions of such other Loan
Document, if any, without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (b) Each Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c) Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
deducted or withheld from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. This
indemnification shall be made within ten days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor. (d)
Each Lender shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case that are payable or paid by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this Section
2.12(d).



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu044.jpg]
39 14709549.22 (e) As soon as practicable after, but in any case within 30 days
after, the date of any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.12, such Loan Party shall deliver to the
Administrative Agent, at its address referred to in Section 10.02, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent. In
the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a U.S. Person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (e) and (g) of this Section 2.12, the term “United States” shall
have the meaning specified in Section 7701(a)(9) of the Internal Revenue Code.
(f) Any Lender that is entitled to an exemption from, or reduction of,
withholding Taxes with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by any applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(i), (ii) and (iv) below) shall not be required if
in the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (g) Without limiting the generality of Section 2.12(f), (i) each Lender
that is a U.S. Person shall, to the extent it is legally entitled to do so, on
or prior to the date of its execution and delivery of this Agreement in the case
of each Initial Lender, and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long thereafter as such Lender remains lawfully able to do so), provide
the Administrative Agent and the Borrower with an executed copy of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax; (ii) each Lender that is not a U.S. Person (a “Foreign
Lender”) shall, to the extent it is legally entitled to do so, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Initial Lender, and on the date of the Assignment and Acceptance pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and the Borrower with whichever of the following is
applicable:



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu045.jpg]
40 14709549.22 (A) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United Sates is a party, (x) with respect to
payments of interest under any Loan Document, an executed copy of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (B) an executed copy of Internal Revenue
Service Form W-8ECI; (C) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code (x) a certificate substantially in the form of Exhibit L-1 hereto
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable; or (D) to the extent that the Foreign Lender is not
the beneficial owner, an executed copy of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-2 or Exhibit L-3, Internal Revenue Service Form W-9 and/or other
certification documents from each beneficial owner, as applicable; provided,
however, that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner; (iii) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the Recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by any
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by any applicable law to permit the Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and (iv) if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu046.jpg]
41 14709549.22 Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this subsection (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (v) Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (h) If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has received an indemnification payment pursuant to this
Section 2.12 (including by the payment of additional amounts pursuant to this
Section 2.12), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) if such payment would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. No party shall have any obligation to pursue, or any right to
assert, any refund of Indemnified Taxes that may be paid by another party. (i)
[Reserved.] (j) Any Lender claiming any additional amounts payable pursuant to
this Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. (k) [Reserved.] (l) Without prejudice to the
survival of any other agreement of any party hereunder or under any other Loan
Document, the agreements and obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent, the assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu047.jpg]
42 14709549.22 SECTION 2.13. Sharing of Payments, Etc. Subject to the provisions
of Section 2.11(f), if any Lender shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise, other than as a result of an assignment pursuant to Section 10.07)
(a) on account of Obligations due and payable to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the Notes at such time) of payments on account
of the Obligations due and payable to all Lenders hereunder and under the Notes
at such time obtained by all the Lenders at such time or (b) on account of
Obligations owing (but not due and payable) to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the Notes at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the Notes at such time obtained by all of the Lenders at
such time, such Lender shall forthwith purchase from the other Lenders such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
(x) that if all or any portion of such excess payment is thereafter recovered
from such purchasing Lender, such purchase from each other Lender shall be
rescinded and such other Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender to (ii) the aggregate
purchase price paid to all Lenders) of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such other Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered and
(y) the provisions of this paragraph shall not be construed to apply to the
application of funds arising from the existence of a Defaulting Lender. The
Borrower agrees that any Lender so purchasing an interest or participating
interest from another Lender pursuant to this Section 2.13 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrower in
the amount of such interest or participating interest, as the case may be.
SECTION 2.14. Use of Proceeds. The proceeds of the Advances shall be available
(and the Loan Parties agree that they shall use such proceeds) solely for (i)
the origination or acquisition of commercial mortgage loans and other debt and
debt-like commercial real estate investments, (ii) general corporate purposes of
the Borrower, and (iii) the payment of fees and expenses related to the Facility
and the other transactions contemplated by the Loan Documents. The Borrower will
not directly or indirectly use the proceeds of the Advances, or lend, contribute
or otherwise make available to any Subsidiary, joint venture partner or other
Person such proceeds, (A) to fund any activities or businesses of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (B) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Facility, whether as underwriter, advisor, investor,
or otherwise) or any Anti-Corruption Laws. SECTION 2.15. Evidence of Debt. (a)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu048.jpg]
43 14709549.22 copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, as applicable, payable to such Lender in a principal
amount equal to the Commitment of such Lender. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder. To the
extent no Note has been issued to a Lender, this Agreement shall be deemed to
comprise conclusive evidence for all purposes of the indebtedness resulting from
the Advances and extensions of credit hereunder. (b) The Register maintained by
the Administrative Agent pursuant to Section 10.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof. (c) Entries
made in good faith by the Administrative Agent in the Register pursuant to
subsection (b) above shall be conclusive absent manifest error. Entries made by
each Lender in its account or accounts pursuant to subsection (a) above, shall
be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrower to, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.
SECTION 2.16. [Reserved.] SECTION 2.17. [Reserved]. SECTION 2.18. [Reserved.]
SECTION 2.19. Defaulting Lenders. (a) [Reserved.] (b) If a Lender becomes, and
during the period it remains, a Defaulting Lender, any amount paid by the
Borrower or otherwise received by the Administrative Agent for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until (subject
to Section 2.19(f)) the termination of the Commitments and payment in full of
all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, third to the payment of fees then due and
payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fourth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and fifth after the termination of the Commitments and payment in full



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu049.jpg]
44 14709549.22 of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct. (c) [Reserved.] (d) Anything herein to the
contrary notwithstanding, if at any time the Required Lenders determine that the
Person serving as the Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender pursuant to clause
(iv) of the definition thereof, the Required Lenders (determined after giving
effect to Section 10.01) may by notice to the Borrower and such Person remove
such Person as the Administrative Agent and, in consultation with the Borrower,
appoint a replacement Administrative Agent hereunder. Such removal will, to the
fullest extent permitted by applicable law, be effective on the earlier of (i)
the date a replacement Administrative Agent is appointed and (ii) the date 30
days after the giving of such notice by the Required Lenders (regardless of
whether a replacement Administrative Agent has been appointed). (e) The Borrower
may terminate the unused amount of the Commitment of a Defaulting Lender upon
not less than 30 days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.19(b) will apply to all amounts thereafter paid by the Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender. (f) If the Borrower and the Administrative Agent agree in
writing, in their discretion, that a Lender is no longer a Defaulting Lender or
a Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.19(b)), such Lender will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Facility Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender and will be
a Non-Defaulting Lender (and such Facility Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided, however, that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender or Potential Defaulting Lender.
SECTION 2.20. Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.12 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender (a “Departing Lender”) to



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu050.jpg]
45 14709549.22 assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Sections
10.01(b) and 10.07, as applicable, in each case except to the extent provided in
this Section 2.20), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.10 or Section 2.12) and obligations under this
Agreement and the other Loan Documents to a Replacement Lender that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07; (b)
such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (c) in the case of any such assignment resulting from a claim
for compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter; (d) such assignment does not conflict with applicable law;
(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent; and (f) no Default or Event of
Default shall have occurred and be continuing on the date of such assignment. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each Departing Lender required to make an assignment pursuant to this Section
2.20 shall promptly execute and deliver an Assignment and Acceptance with the
applicable Replacement Lender. If such Departing Lender does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement within a
period of time deemed reasonable by the Administrative Agent after the later of
(i) the date on which the Replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (ii) the date on
which the Departing Lender receives all payments described in clause (b) of this
Section 2.20, then such Departing Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Departing Lender. ARTICLE III CONDITIONS OF LENDING SECTION 3.01.
Conditions Precedent to the Closing Date and the Initial Extension of Credit.
The effectiveness of the Commitments of each Lender, and the obligation of each
Lender to make an Advance on the occasion of the Initial Extension of Credit
requested hereunder on or after the Closing Date is subject to the satisfaction
of the following conditions precedent:



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu051.jpg]
46 14709549.22 (a) The Administrative Agent shall have received the following,
each dated as of the Closing Date (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes, as to which one original of each shall be sufficient)
in sufficient copies for each Lender: (i) (A) this Agreement, executed and
delivered by a duly authorized officer of the Borrower, the Guarantors and each
Initial Lender party hereto, (B) the Security and Pledge Agreement, executed and
delivered by a duly authorized officer of each of the Parent Guarantor and the
Borrower, (C) the Deposit Account Control Agreement duly executed and delivered
by the Deposit Bank and the Borrower and (D) to the extent requested by any
Lender, a Note duly completed and executed by the Borrower and payable to such
Lender, together with; (1) each document (including, without limitation, any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person,
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent in proper form for filing, registration or recordation;
(2) completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any Loan Party as debtor, together with copies of such financing
statements, and such searches shall reveal no Liens on any of the assets of the
Loan Parties; (3) certificated Equity Interests in the Borrower and a membership
interest power with respect thereto executed in blank, all in form and substance
acceptable to the Administrative Agent; (4) evidence satisfactory to the
Administrative Agent that the Parent Guarantor and the Borrower shall have
complied with the SPE Requirements; and (5) evidence that all other action that
the Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Security and Pledge Agreement has been taken (including, without limitation,
receipt of duly executed payoff letters and UCC termination statements, to the
extent applicable). (ii) Evidence that the Collection Account shall have been
established at the Deposit Bank pursuant to documentation reasonably
satisfactory to the Administrative Agent. (iii) A true, correct and complete
copy of the Servicing Agreement, as certified by a Responsible Officer of the
Borrower. The Servicing Agreement Joinder, executed and delivered by the
applicable Servicer and a Responsible Officer of the Borrower. (iv) A
certificate substantially in the form of Exhibit K from the Chief Financial
Officer (or other Responsible Officer performing similar functions) of the REIT
certifying that



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu052.jpg]
47 14709549.22 the REIT and its Subsidiaries, considered as a whole, after
giving effect to the transactions contemplated hereby to occur on the Closing
Date, are Solvent. (v) Certified copies of the resolutions of the Board of
Directors of the REIT on its behalf and on behalf of each other Loan Party for
which it is the ultimate signatory approving the transactions contemplated by
the Loan Documents and each Loan Document to which it or such Loan Party is or
is to be a party, and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the transactions under the Loan Documents and each Loan Document
to which it or such Loan Party is or is to be a party. (vi) A copy of a
certificate of the Secretary of State (or equivalent authority) of the
jurisdiction of incorporation, organization or formation of each Loan Party and
of each general partner or managing member (if any) of each Loan Party, dated
reasonably near the Closing Date, certifying, if and to the extent such
certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office, (B) that (1)
such amendments are the only amendments to the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office and (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation. (vii) [Reserved].
(viii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President or a Vice President
and its Secretary or any Assistant Secretary (or those of its general partner or
managing member, if applicable), dated the Closing Date (the statements made in
which certificate shall be true on and as of the date of the Initial Extension
of Credit), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in Section
3.01(a)(vi), or including a copy of such amendment, (B) a true and correct copy
of the bylaws, operating agreement, partnership agreement or other governing
document of such Loan Party, general partner or managing member, as applicable,
as in effect on the date on which the resolutions referred to in Section
3.01(a)(v) were adopted and on the date of the Initial Extension of Credit, (C)
the due incorporation, organization or formation and good standing or valid
existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu053.jpg]
48 14709549.22 (ix) A certificate of the Secretary or an Assistant Secretary of
each Loan Party (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
of such Loan Party, or of the general partner or managing member of such Loan
Party, authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder. (x) Such
financial, business and other information regarding each Loan Party and its
Subsidiaries as the Lenders shall have requested, including, without limitation,
information as to possible contingent liabilities, tax matters, environmental
matters, obligations under Plans, Multiemployer Plans and Welfare Plans,
collective bargaining agreements and other arrangements with employees,
historical operating statements (if any), audited annual financial statements
for the year ending December 31, 2016 and December 31, 2017 (if available),
interim financial statements dated the end of the most recent fiscal quarter for
which financial statements are available (or, in the event the Lenders’ due
diligence review reveals material changes since such financial statements, as of
a later date within 45 days of the day of the Initial Extension of Credit) and
financial projections for the REIT’s consolidated operations. (xi) [Reserved.]
(xii) An opinion of Sidley Austin LLP, special New York counsel for the Loan
Parties, with respect to the matters (and in substantially the form) set forth
in Exhibit C hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request. (xiii) An opinion of Dentons,
special counsel for the Loan Parties, in form and substance satisfactory to the
Administrative Agent. (xiv) An opinion of Stinson Leonard Street, special
counsel for the REIT, in form and substance satisfactory to the Administrative
Agent. (xv) [Reserved.] (xvi) [Reserved.] (xvii) Each of the documents required
pursuant to Section 3.03 for any Borrowing Base Asset which is to be included in
the Facility on the Closing Date. (xviii) A Compliance Certificate, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit, the REIT shall be in compliance with the covenants contained in Section
5.04, together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants. (b) The Lenders shall be satisfied with the corporate and
legal structure and capitalization of each Loan Party and its Subsidiaries,
including the terms and conditions of the charter and bylaws, operating
agreement, partnership agreement or other governing document of each of them.
(c) [Reserved.] (d) [Reserved.]



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu054.jpg]
49 14709549.22 (e) Before and after giving effect to the transactions
contemplated by the Loan Documents, there shall have occurred no Material
Adverse Change since December 31, 2017. (f) There shall exist no action,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to result in a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
any Loan Document or the consummation of the transactions contemplated thereby.
(g) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and evidence of such approvals shall have been provided to the
Administrative Agent, and shall remain in effect, and no law or regulation shall
be applicable in the reasonable judgment of the Lenders that restrains, prevents
or imposes materially adverse conditions upon the transactions contemplated by
the Loan Documents. (h) [Reserved.] (i) [Reserved.] (j) The Borrower shall have
paid all accrued fees of the Administrative Agent, the Arranger and the Lenders
and all reasonable, out-of-pocket expenses of the Administrative Agent and the
Arranger (including the reasonable fees and expenses of counsel to the
Administrative Agent), in each case, as set forth in the Fee Letters. (k) The
Borrower shall, upon the reasonable request of any Lender made at least ten
Business Days prior to the Closing Date, provide to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti- money-laundering rules and regulations, including
the Patriot Act, in each case at least five Business Days prior to the Closing
Date. SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the satisfaction of the conditions set
forth in Section 3.01 (to the extent not previously satisfied pursuant to that
Section) and such further conditions precedent that on the date of such
Borrowing: (a) the Administrative Agent shall have received for the account of
each Lender an Availability Certificate demonstrating, as of the date of such
Borrowing, (i) the Borrower’s calculation of the Borrowing Base Asset Value
(including declining Borrowing Base Asset Values over time) and (ii) the
Facility will be greater than or equal to the Facility Exposure (in each case,
calculated on a pro forma basis after giving effect to such Borrowing); (b) the
following statements shall be true and the Administrative Agent shall have
received for the account of each Lender (to the extent not previously included
in an applicable Notice of Borrowing) a certificate signed by a Responsible
Officer of the Borrower, dated the date of such Borrowing, stating that: (i) the
representations and warranties contained in each Loan Document are correct and
complete in all material respects on and as of such date, before and after
giving effect to



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu055.jpg]
50 14709549.22 (A) such Borrowing and (B) the application of the proceeds
therefrom, as though made on and as of such date; and (ii) no Default or Event
of Default has occurred and is continuing, or would result from (A) such
Borrowing or (B) from the application of the proceeds therefrom; (c) the
Administrative Agent shall have received such other approvals, opinions or
documents as any Lender through the Administrative Agent may reasonably request;
and (d) the Borrowing Base Asset related to such Borrowing has been added to the
Facility in accordance with Section 3.03. SECTION 3.03. Conditions to the
Addition of a Borrowing Base Asset. (a) The Borrower may request the addition of
a Borrowing Base Asset (a “Proposed Borrowing Base Asset”) to the Facility by
submitting a request in writing to the Administrative Agent, together with the
Borrowing Base Deliverables for such Proposed Borrowing Base Asset, and
certifying that such asset satisfies the Borrowing Base Conditions (such notice
and other materials delivered therewith, a “Borrowing Base Addition Notice”).
(b) Within no fewer than two Business Days of receipt of a Borrowing Base
Addition Notice, the Administrative Agent shall notify the Borrower that the
Administrative Agent has approved such Proposed Borrowing Base Asset (a
“Borrowing Base Approval Notice”) or that the Administrative Agent has not
approved such Proposed Borrowing Base Asset. If the Administrative Agent
delivers a Borrowing Base Approval Notice, then, the Proposed Borrowing Base
Asset shall become a Borrowing Base Asset upon the delivery of each of the
following to the Administrative Agent not later than ten Business Days after the
receipt of such Borrowing Base Approval Notice, (x) a Notice of Borrowing and
(y) a Borrowing Base Addition Certificate certifying (i) the date such Proposed
Borrowing Base Asset was originated or acquired by the Originator, (ii) that the
Proposed Borrowing Base Asset is an Eligible Asset satisfying each of the
Borrowing Base Conditions on such date, (iii) that no Default or Event of
Default shall have occurred and be continuing immediately prior to and after
giving effect to the addition of such Proposed Borrowing Base Asset, (iv) the
REIT is in compliance with the covenants set forth in Section 5.04 on a pro
forma basis as of the last day of the most recently ended fiscal quarter for
which the Borrower is required to have delivered quarterly financials pursuant
to Section 5.03(c) both immediately before and immediately after giving effect
to the addition of such Proposed Borrowing Base Asset, (v) the Chief Financial
Officer (or other Responsible Officer performing similar functions) of the REIT
believes, in his/her reasonable, good faith judgment, that such asset satisfies
all criteria necessary to qualify as an “eligible asset” (or similar term) under
one or more of the REIT’s or its Subsidiaries’ then existing commercial mortgage
repurchase facilities with unused capacity and (vi) the computation of the
Borrowing Base Asset Value for the Proposed Borrowing Base Asset (including the
declining amounts in accordance with the definition of “Borrowing Base Asset
Value”). (c) In the event that a Proposed Borrowing Base Asset is not an
Eligible Asset satisfying each of the Borrowing Base Conditions, such Proposed
Borrowing Base Asset may be added to the Facility upon the prior written consent
of the Required Lenders in their sole discretion, and if such consent is given,
the applicable Borrowing Base Condition will be modified with respect to such
asset for so long as such asset is a Borrowing Base Asset.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu056.jpg]
51 14709549.22 SECTION 3.04. Conditions to the Release of a Borrowing Base
Asset. The release of any Borrowing Base Asset at the written request of the
Borrower delivered to the Administrative Agent shall be subject to the
Administrative Agent having received a certificate of a Responsible Officer of
the Borrower certifying that, after giving effect to the release of such
Borrowing Base Asset (i) each of the remaining Borrowing Base Assets continue to
be Eligible Assets satisfying each of the Borrowing Base Conditions, (ii) no
Default or Event of Default shall have occurred and be continuing on such date
immediately prior to or after giving effect to the release of such Borrowing
Base Asset (unless such Default or Event of Default is caused by, or arises
directly in relation to, the Borrowing Base Asset being released, and would be
cured by such release), (iii) all representations and warranties in the Loan
Documents are true and accurate in all material respects at the time of such
release and immediately after giving effect to such release; provided that (x)
to the extent that any such representation or warranty relates to a specific
earlier date, they shall be true and correct in all material respects as of such
earlier date and (y) any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to qualifications therein) in all respects on such
respective dates, (iv) the Borrower has fully repaid the Advance related to such
Borrowing Base Asset, together with any accrued and unpaid interest thereon and
(v) any mandatory prepayment required pursuant to Section 2.06(b) has been made.
SECTION 3.05. Determinations Under Sections 3.01, 3.02, 3.03 and 3.04. For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02, 3.03 and 3.04, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Initial Extension of Credit (in
the case of Section 3.01), the applicable Borrowing (in the case of Section
3.02) , the applicable addition of a Borrowing Base Asset (in the case of
Section 3.03) or the applicable release of a Borrowing Base Asset (in the case
of Section 3.04) specifying its objection thereto and, in the case of a
Borrowing, such Lender shall not have made available to the Administrative Agent
such Lender’s ratable portion of such Borrowing. ARTICLE IV REPRESENTATIONS AND
WARRANTIES SECTION 4.01. Representations and Warranties of the Loan Parties. To
induce the Administrative Agent and the Lenders to enter into this Agreement and
to make the Advances, each Loan Party represents and warrants as follows: (a)
Organization and Powers; Qualifications and Good Standing. Each Loan Party and
each general partner or managing member, if any, of each Loan Party (i) is a
corporation, limited liability company or partnership duly incorporated,
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in the Parent Guarantor and the Borrower have been
validly issued, are fully paid and non-assessable. The REIT directly or
indirectly owns all Equity Interests in each other Loan Party. All Equity
Interests in the Parent Guarantor and the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu057.jpg]
52 14709549.22 Borrower that are directly or indirectly owned by the REIT are
owned free and clear of all Liens. The Borrower’s and the Parent Guarantor’s
constitutive documents are in compliance with the provisions referred to in the
definition of “SPE Requirements”. (b) Subsidiaries. Set forth on Schedule
4.01(b) hereto is a complete and accurate list of all Subsidiaries of each Loan
Party as of the Closing Date showing as of the Closing Date (as to each such
Subsidiary), the jurisdiction of its incorporation, organization or formation,
the number of shares (or the equivalent thereof) of each class of its Equity
Interests authorized, and the number outstanding, on the Closing Date and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares (or the equivalent
thereof) covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Closing Date. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries has been validly issued, are fully
paid and non-assessable, and to the extent owned by such Loan Party or one or
more of its Subsidiaries, are owned by such Loan Party or Subsidiaries free and
clear of all Liens, except for pledges of those Equity Interests to secure one
or more of the REIT’s or its Subsidiaries’ commercial mortgage repurchase
facilities. (c) Due Authorization; No Conflict. The execution and delivery by
each Loan Party and of each general partner or managing member (if any) of each
Loan Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the
transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not (i)
contravene the charter or bylaws, operating agreement, partnership agreement or
other governing document of such Loan Party, general partner or managing member,
(ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any Material Contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party or any
of their properties, or any general partner or managing member of any Loan Party
or (iv) except for the Liens created under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or in breach of any such contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument, the violation or breach of which could
reasonably be expected to result in a Material Adverse Effect. (d)
Authorizations and Consents. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation of the transactions contemplated by the Loan
Documents, (ii) the grant by any Loan Party (or the general partner or managing
member of such Loan Party) of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (iv) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu058.jpg]
53 14709549.22 (e) Binding Obligation. This Agreement has been, and each other
Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party and general partner or managing member (if any) of
each Loan Party party thereto. This Agreement is, and each other Loan Document
when delivered hereunder will be, the legal, valid and binding obligation of
each Loan Party and general partner or managing member (if any) of each Loan
Party party thereto, enforceable against such Loan Party, general partner or
managing member, as the case may be, in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to general principles of equity. (f) Litigation. There is no action,
investigation, litigation or proceeding affecting any Loan Party or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated by the Loan Documents. (g) Financial Condition. The Consolidated
balance sheets of the REIT as at December 31, 2017 and the related Consolidated
statements of income and Consolidated statements of cash flows of the REIT for
the fiscal year then ended, accompanied by unqualified opinions of Ernst & Young
LLP, present fairly the Consolidated financial condition of the REIT as at such
date and the Consolidated income and cash flows for the fiscal year then ended,
all in accordance with generally accepted accounting principles applied on a
consistent basis. Since December 31, 2017 there has been, to each Loan Party’s
Knowledge, (i) with respect to the period prior to the Closing Date, no material
adverse change in the business condition (financial or otherwise), results of
operations or prospects of any Loan Party, taken as a whole, and (ii) with
respect to any period after the Closing Date, no Material Adverse Change. (h)
Forecasts. The Consolidated forecasted balance sheets and statements of income
of the REIT and its Subsidiaries delivered to the Lenders pursuant to Section
3.01(a)(x) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the REIT’s best estimate of its future financial performance. (i) Full
Disclosure. No information, exhibit or report furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading. The Loan
Parties have disclosed to the Administrative Agent, in writing, any and all
actual or prospective development, events or other facts that, to Borrower’s
Knowledge, have or may have (to the extent any of the Loan Parties can now
reasonably foresee) a Material Adverse Effect. (j) Margin Regulations. No Loan
Party is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Advance will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock. (k) Certain Governmental
Regulations. No Loan Party nor any general partner or managing member of any
Loan Party, as applicable, is an “investment company”, or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended.
Without limiting the generality



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu059.jpg]
54 14709549.22 of the foregoing, each Loan Party and each general partner or
managing member of any Loan Party, as applicable: (i) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face-amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding 40% of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type. Neither the making of any Advances nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder. (l) Materially Adverse
Agreements. No Loan Party is a party to any indenture, loan or credit agreement
or any lease or other agreement or instrument or subject to any charter,
corporate, partnership, membership or other governing restriction that could
reasonably be expected to result in a Material Adverse Effect (absent a material
default under a Material Contract). (m) Taxes. The Loan Parties have filed all
Tax returns which are required to be filed and have paid all Taxes due pursuant
to such returns or pursuant to any assessment received by the Loan Parties or
otherwise, except such Taxes, if any, that are subject to a Good Faith Contest.
As of the Closing Date, no Tax liens have been field and no claims are being
asserted with respect to any Taxes. The charges, accruals and reserves on the
books of the Loan Parties, taken as a whole, in respect of any Taxes, are
adequate. (n) Perfection and Priority of Security Interests. All filings and
other actions necessary to perfect and protect the security interest in the
Collateral created under the Collateral Documents have been duly made or taken
and are in full force and effect, and the Collateral Documents, and create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral, securing the payment of the Secured
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken. The Parent Guarantor
and Borrower are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the liens and security interests created under the
Loan Documents. (o) [Reserved.] (p) [Reserved.] (q) [Reserved.] (r) [Reserved.]
(s) [Reserved.]



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu060.jpg]
55 14709549.22 (t) Compliance with Laws. Each Loan Party is in compliance with
the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect. (u) [Reserved.]
(v) Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement (and in the case of the
Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party. (w)
Solvency. Each Loan Party is Solvent. (x) Sarbanes-Oxley. No Loan Party has made
any extension of credit to any of its directors or executive officers in
contravention of any applicable restrictions set forth in Section 402(a) of
Sarbanes-Oxley. (y) ERISA Matters. (i) No ERISA Event has occurred within the
preceding five plan years or is reasonably expected to occur with respect to any
Plan that has resulted in or is reasonably expected to result in a material
liability of any Loan Party or any ERISA Affiliate. (ii) Schedule B (Actuarial
Information) to the most recent annual report (Form 5500 Series) for each Plan,
copies of which have been filed with the Internal Revenue Service and furnished
to the Lenders, is complete and accurate and fairly presents the funding status
of such Plan as of the date of such Schedule B, and since the date of such
Schedule B there has been no material adverse change in such funding status.
(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan of such Multiemployer Plan’s Insolvency or that
the Multiemployer Plan has been terminated, or is in endangered or critical
status, each within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to suffer an Insolvency, be in endangered or
critical status or to be terminated, within the meaning of Title IV of ERISA.
(v) Neither any Loan Party nor any ERISA Affiliate is (A) an “employee benefit
plan” defined in Section 3(3) of ERISA that is subject to ERISA, (B) a “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code that is subject to
Section 4975 of the Internal Revenue Code, (C) an entity whose underlying assets



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu061.jpg]
56 14709549.22 constitute “plan assets” of one or more such employee benefit
plans or plans within the meaning of 29 C.F.R. Section 2310.3-101, as modified
by Section 3(42) of ERISA, (D) a “governmental plan” within the meaning of
Section 3(32) of ERISA or subject to state statues regulating investments and
fiduciary obligations with respect to governmental plans. (z) OFAC. None of the
Loan Parties or any director, officer, employee, or, to their Knowledge, agent
or Affiliate thereof, is a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions. (aa) Patriot Act. To the extent applicable, each of the Loan Parties
is in compliance with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Department of the
Treasury (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. (bb)
Anti-Corruption Laws. Each Loan Party and their respective directors, officers
and employees and, to the Knowledge of each such Loan Party, the agents of such
Loan Party and its Affiliates, are in compliance with Anti-Corruption Laws. Each
Loan Party and its Affiliates have instituted and maintain policies and
procedures designed to promote and achieve continued compliance therewith. (cc)
[Reserved.] (dd) [Reserved.] (ee) EEA Financial Institution. No Loan Party nor
any general partner or managing member of any Loan Party, as applicable, is an
EEA Financial Institution. (ff) Use of Proceeds. The proceeds of the Advances
shall be available (and the Loan Parties agree that they shall use such
proceeds) solely for (i) the origination or acquisition of commercial mortgage
loans and other debt and debt-like commercial real estate investments, (ii)
general corporate purposes of the Borrower, and (iii) the payment of fees and
expenses related to the Facility and the other transactions contemplated by the
Loan Documents. (gg) [Reserved.] (hh) Insurance. The Loan Parties (or the Pine
River Entities on their behalf) maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Loan Party
operates. (ii) REIT Status; Loan Party Tax Status. The REIT has been organized
and operated in a manner that has allowed it to qualify and has qualified for
REIT Status commencing with its taxable year ending December 31, 2017 and its
proposed method of operation will enable it to meet the requirements for
qualification and taxation as a REIT under the Internal Revenue Code. Each of
the other Loan Parties is treated as a qualified REIT subsidiary, as defined in



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu062.jpg]
57 14709549.22 Section 856(i)(2) of the Internal Revenue Code, and is not an
association taxable as a corporation under the Internal Revenue Code. (jj)
[Reserved.] (kk) Labor Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (i) there are no
strikes or other labor disputes against any Loan Party or their respective
Subsidiaries pending or threatened, (ii) hours worked by and payment made to
employees of each Loan Party and their respective Subsidiaries have not been in
violation of the Fair Labor Standards Act of 1938, as amended or any other
applicable law dealing with such matters and (iii) all payments due from any
Loan Party and their respective Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Loan Party or Subsidiary. ARTICLE V COVENANTS OF THE LOAN PARTIES
SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will: (a) Compliance
with Laws, Etc. Comply in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970. (b) Payment of Taxes, Etc.
Pay and discharge before the same shall become delinquent, (i) all Taxes imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that none of the Loan
Parties shall be required to pay or discharge any such Tax or claim that is the
subject of a Good Faith Contest, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors.
(c) [Reserved.] (d) Maintenance of Insurance. Maintain (or cause the Pine River
Entities on their behalf to maintain) insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses, but in no event
shall such amounts be lower or coverages be less comprehensive than the
respective insurance amounts and coverages maintained by the Borrower on the
Closing Date approved by the Administrative Agent. The REIT and the Borrower
shall from time to time deliver to the Administrative Agent upon written request
a list in reasonable detail, together with copies of all policies (or other
available evidence) of the insurance then in effect, stating the names of the
insurance companies, the coverages and amounts of such insurance, the dates of
the expiration thereof and the risks covered thereby. (e) Preservation of
Partnership or Corporate Existence, Etc. Preserve and maintain its existence
(corporate or otherwise), legal structure, legal name, rights (charter and
statutory), permits, licenses, approvals, privileges and franchises (it being
understood that the foregoing shall not prohibit, or be violated as a result of,
any transactions by or involving any Loan Party otherwise permitted under
Section 5.02(d) or (e) below).



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu063.jpg]
58 14709549.22 (f) Visitation Rights. At any reasonable time and from time to
time, permit the Administrative Agent or Lenders, or any agent or
representatives thereof, upon reasonable prior notice and during regular
business hours, to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, any Loan Party, and to discuss
the affairs, finances and accounts of any Loan Party with any of their general
partners, managing members, officers or directors and with their independent
certified public accountants. (g) Keeping of Books. Keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Loan Party in accordance with
GAAP. (h) [Reserved.] (i) [Reserved.] (j) [Reserved.] (k) [Reserved.] (l)
Further Assurances. (i) Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct, and cause each Loan Party
to promptly correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof. (ii) Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, account control agreements,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, to subject any Loan Party’s assets, rights or interests to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) to perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) to assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so. (m) Performance of Material
Contracts. Perform and observe in all material aspects, all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent, and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party is entitled to make under such Material Contract. (n) [Reserved.]



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu064.jpg]
59 14709549.22 (o) [Reserved.] (p) [Reserved.] (q) [Reserved.] (r) [Reserved.]
(s) [Reserved.] (t) [Reserved.] (u) Sarbanes-Oxley. Comply at all times in all
material respects with all applicable provisions of Section 402(a) of
Sarbanes-Oxley, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. (v) Cash Management. (i) The
Collection Account shall be established at the Deposit Bank on the Closing Date.
The Borrower shall, or shall cause the Servicer to, deposit all properly
identified Collections in respect of the Borrowing Base Assets directly into the
Collection Account no later than the second Business Day following receipt of
properly identified funds and provide a remittance report on the Remittance Date
(as defined in the Servicing Agreement); provided that, if the Borrower or the
Servicer receives Collections after 5 P.M. (New York City time) on any Business
Day, such Collections shall be deposited into the Collection Account no later
than the third Business Day following receipt of properly identified funds. Any
Collections held by the Borrower or the Servicer shall be deemed to be
Collateral and shall be held in trust by them for the benefit of the
Administrative Agent on behalf of the Secured Parties and, once properly
identified and deposited into the Collection Account, shall not be commingled
with any other funds or property of the Borrower or any Guarantor. The
Collection Account shall be under the sole dominion and control of the
Administrative Agent. (ii) Any time no Event of Default has occurred and is
continuing, funds on deposit in the Collection Account shall be swept on a daily
basis to the Borrower’s Account. (iii) If at any time, an Event of Default shall
have occurred and be continuing, funds on deposit in the Collection Account
shall be applied by the Administrative Agent from time to time to the prepayment
and repayment of the Obligations in the amounts and order of priority in its
sole discretion. (w) Servicing of Borrowing Base Assets. The Borrower shall
cause each Borrowing Base Asset to be serviced by the Servicer pursuant to the
Servicing Agreement in accordance with servicing practices consistent with
practices maintained by other prudent mortgage lenders with respect to mortgage
loans of the same type as the Borrowing Base Assets. Notwithstanding the
foregoing, neither the Borrower nor the Servicer shall take any action with
respect to any Borrowing Base Asset except as otherwise permitted by Section
5.02(q). (i) Any failure by the Servicer to deposit Collections to the
Collection Account as set forth in the Servicing Agreement shall be remedied
promptly, and in any event within five Business Days after such Collections
should have been deposited in accordance with the Servicing Agreement.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu065.jpg]
60 14709549.22 (ii) The payment of servicing fees and other costs of servicing
shall be at the sole expense of the Borrower and, if the Servicer is an
Affiliate of the Borrower, the payment by the Borrower of such fees and costs
shall be subordinated to the payment of the Obligations. (iii) The Borrower
shall notify the Administrative Agent promptly, and in any event within five
Business Days, after any amendment to the Servicing Agreement which does not
require the consent of the Required Lenders pursuant to Section 5.02(q). (x) SPE
Requirements. Cause the Borrower and the Parent Guarantor to (i) maintain in its
constitutive documents the provisions referred to in the definition of “SPE
Requirements” and (ii) comply with such provisions at all times. (y) [Reserved.]
(z) Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent subject to applicable notice and cure
periods, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is subject to a Good Faith Contest.
(aa) Plan Assets. Borrower shall deliver to Administrative Agent such
certifications or other evidence from time to time, as reasonably requested by
Administrative Agent in its sole discretion, that (i) no Loan Party is an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title 1 of ERISA, a “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code which is subject to Section 4975 of the Internal Revenue Code, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) no Loan
Party is subject to any state statute regulating investments of, or fiduciary
obligations with respect to, governmental plans; and (iii) no assets of any Loan
Party constitute or will constitute “plan assets” of an employee benefit plan”
within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA. SECTION 5.02. Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, no Loan Party will, at any time: (a)
Liens, Etc. In the case of the Parent Guarantor or the Borrower, create, incur,
assume or suffer to exist any Lien on or with respect to any of its assets of
any character (including, without limitation, accounts) whether now owned or
hereafter acquired, or sign or authorize or file or suffer to exist under the
Uniform Commercial Code of any jurisdiction, a financing statement that names
such Loan Party as debtor, or sign or authorize or suffer to exist, or permit
any of its Subsidiaries to sign or authorize or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign any accounts or other right to receive income, except Liens
created under the Loan Documents or by operation of law. (b) Debt. In the case
of the Parent Guarantor or the Borrower, create, incur, assume or suffer to
exist any Debt, except Debt under the Loan Documents. (c) Change in Nature of
Business. Enter into any business except for those businesses which may lawfully
be conducted while maintaining REIT Status.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu066.jpg]
61 14709549.22 (d) Mergers, Etc. In the case of the Parent Guarantor or the
Borrower, merge, consolidate or amalgamate with or into, liquidate, windup or
dissolve, or convey, transfer (except as permitted by Section 5.02(e)), lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person; provided, however, that the Borrower may dispose of any or all
of the Borrowing Base Assets, subject to satisfaction of the conditions
precedent set forth in Section 3.04. (e) Sales, Etc. of Assets. In the case of
the Borrower, sell, lease, transfer or otherwise dispose of, or grant any option
or other right to purchase, lease or otherwise acquire (each action described in
the foregoing, including, without limitation, any Sale and Leaseback
Transaction, being a “Transfer”), any Borrowing Base Asset (or any direct or
indirect Equity Interests in the owner thereof), other than if, immediately
before and after giving effect to the Transfer, the REIT shall be in compliance
with the covenants set forth in Section 5.04. (f) Investments. In the case of
the Parent Guarantor or the Borrower, make or hold any Investment other than
Investments in Eligible Assets. (g) Restricted Payments. Make any Restricted
Payments; provided, however, that the Loan Parties may make Restricted Payments
only so long as (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) immediately before and after giving effect to the payment
of any such Restricted Payment the REIT shall be in compliance with the
covenants set forth in Section 5.04; provided, further, that in all cases, the
Loan Parties shall be permitted to make Restricted Payments not to exceed the
minimum amount necessary for the REIT to maintain its REIT Status and to avoid
the imposition of income and excise taxes on the REIT under the Internal Revenue
Code. (h) Amendments of Constitutive Documents. In the case of Borrower or
Parent Guarantor, amend in any material respect, its limited liability company
agreement, partnership agreement, certificate of incorporation or bylaws or
other constitutive documents, provided that any amendment to any such
constitutive document that would be adverse to any of the Secured Parties shall
be deemed “material” for purposes of this Section; and provided, further, that
any amendment to any such constitutive document that would designate such
Subsidiary as a “special purpose entity” or otherwise confirm such Subsidiary’s
status as a “special purpose entity” shall be deemed “not material” for purposes
of this Section. (i) Accounting Changes. Make or permit any change in (i)
accounting policies or reporting practices, except as required or permitted by
generally accepted accounting principles, or (ii) Fiscal Year. (j) Limitation on
Modifications to Borrowing Base Assets. Take any action constituting a consent,
amendment, supplement, waiver, release or other modification of any material
term of any Borrowing Base Asset, except pursuant to a Permitted Modification.
(k) [Reserved]. (l) Amendment, Etc. of Material Contracts. In the case of the
Parent Guarantor or the Borrower, cancel or terminate any Material Contract or
consent to or accept any cancellation or termination thereof, amend or otherwise
modify any Material Contract or give any consent, waiver or approval thereunder,
waive any default under or breach of any Material Contract, agree in any manner
to any other amendment, modification or change of any term or condition of any



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu067.jpg]
62 14709549.22 Material Contract or take any other action in connection with any
Material Contract that would impair in any material respect the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of the Administrative Agent or any Lender, in each case taking into account
the effect of any agreements that supplement or serve to substitute for, in
whole or in part, such Material Contract, and in the case of a Material Contract
not affecting any Borrowing Base Asset, in a manner that could reasonably be
expected to have a Material Adverse Effect. (m) Negative Pledge. In the case of
the Parent Guarantor or the Borrower, enter into or suffer to exist any Negative
Pledge upon any of its property or assets. (n) [Reserved.] (o) Multiemployer
Plans. Contribute to or be required to contribute to, nor will any ERISA
Affiliate contribute to or be required to contribute to any Multiemployer Plan.
(p) Subsidiaries. In the case of the Parent Guarantor or the Borrower, create,
assume or acquire any Subsidiaries after the Closing Date. (q) Servicing of
Borrowing Base Assets. (i) Make any change, or permit the Servicer to make any
change, in its instructions to the Underlying Obligors regarding payments to be
made with respect to the Borrowing Base Assets to the Collection Account,
without the prior written consent of the Required Lenders; (ii) amend or modify
Sections 1 and 3 of the Servicing Agreement Joinder or otherwise modify the
Servicing Agreement in a manner materially adverse to the Lenders without the
consent of the Required Lenders; or (iii) deposit or otherwise credit, or use
commercially reasonable efforts to cause to be so deposited or credited, to the
Collection Account cash or cash proceeds other than properly identified
Collections in respect of the Borrowing Base Assets, Proposed Borrowing Base
Assets then owned by the Borrower, assets which formerly were included in the
Facility which are still owned by the Borrower or assets otherwise originated or
acquired by the Originator for the purpose of adding such assets to the Facility
(whether or not added to the Facility). (r) Transactions with Affiliates. In the
case of the Parent Guarantor or the Borrower, not conduct all transactions
otherwise permitted under the Loan Documents with any of their Affiliates (other
than (i) transactions exclusively among or between the Borrower and/or one or
more of the Guarantors and (ii) transfers of Eligible Assets from the Originator
to the Borrower) on terms that are not fair and reasonable and less favorable to
such Loan Party or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate. (s) SPE Provisions. In
the case of the Parent Guarantor or the Borrower, amend or otherwise modify the
SPE Provisions or give any consent, waiver, or approval thereunder, waive any
default under or breach of the SPE Provisions, agree in any manner to any other
amendment, modification or change of any term or condition of the SPE
Provisions, agree in any manner to any other amendment, modification or change
of any term or condition of the SPE Provisions or take any other action in
connection with the SPE Provisions that would impair in any material respect the
value of the interest or rights of any Loan Party thereunder or that would
impair or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu068.jpg]
63 14709549.22 otherwise adversely affect in any material respect the interest
or rights, if any, of the Administrative Agent or any Lender. (t) OFAC. (i)
Engage in any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is, or whose
government is, the subject of Sanctions, or that otherwise violates
Anti-Corruption Laws or the Patriot Act; or (ii) use the proceeds of the
Advances, directly or indirectly, to conduct or finance any dealings or
transactions with any party, or in any country or territory, that is the subject
of applicable Sanctions, or in any manner that would be prohibited by Sanctions,
Anti-Corruption Laws, or the Patriot Act. (u) REIT Status. Permit the REIT to
fail to qualify for REIT Status or permit any of the other Loan Parties to fail
to be treated as a qualified REIT subsidiary, as defined in Section 856(i)(2) of
the Internal Revenue Code. (v) Margin Stock. Engage in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, or use the
proceeds of any Advance to purchase or carry any Margin Stock or extend credit
to others for the purpose of purchasing or carrying any Margin Stock (w)
Exchange Listing. Permit the REIT to (i) cause its common shares to not be duly
listed on the New York Stock Exchange and (ii) not timely file all reports
required to be filed by it in connection therewith. (x) Parent Guarantor
Covenant. With respect to Parent Guarantor, not engage in any material operating
or business activities; provided that the following and activities incidental
thereto shall be permitted in any event: (i) its ownership of the Equity
Interests of Borrower and activities incidental thereto, (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, (iv) any public offering of its common stock or
any other issuance or sale of its Equity Interests, (v) financing activities,
including the issuance of securities, incurrence of debt, payment of dividends,
making contributions to the capital of the Borrower and guaranteeing the
obligations of the Borrower, (vi) participating in tax, accounting and other
administrative matters as owner of the Borrower, (vii) holding any cash
incidental to any activities permitted under this Section 5.02(x), (viii)
providing indemnification to officers, managers and directors and (ix) any
activities incidental to the foregoing. Parent Guarantor shall not incur any
Liens on Equity Interests of the Borrower other than those for the benefit of
the Obligations and Parent Guarantor shall not own any Equity Interests other
than those of the Borrower. SECTION 5.03. Reporting Requirements. So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will furnish to the Administrative Agent and the Lenders in accordance with
Section 10.02(b): (a) Default Notice. As soon as possible and in any event
within two days after the occurrence of each Default or any event, development
or occurrence reasonably expected to result



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu069.jpg]
64 14709549.22 in a Material Adverse Effect continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the REIT setting forth details of such Default or such event,
development or occurrence and the action that the REIT has taken and proposes to
take with respect thereto. (b) Annual Financials. As soon as available and in
any event within 90 days after the end of each Fiscal Year, a copy of the annual
audit report for such year for the REIT and its Subsidiaries, including therein
Consolidated balance sheets of the REIT and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statements of income and a Consolidated
statement of cash flows of the REIT and its Subsidiaries for such Fiscal Year
(it being acknowledged that a copy of the annual audit report filed by the REIT
with the Securities and Exchange Commission shall satisfy the foregoing
requirements), in each case accompanied by (x) an opinion acceptable to the
Required Lenders of Ernst & Young LLP or other independent public accountants of
recognized standing acceptable to the Required Lenders, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (y) if applicable
and if the REIT and its Subsidiaries are subject to the requirements of Section
404 of the Sarbanes-Oxley Act of 2002, a report of such independent public
accountants as to the Borrower’s internal controls of the REIT and its
Subsidiaries required under Section 404 of the Sarbanes-Oxley Act of 2002, in
each case certified in a manner to which the Required Lenders have not objected.
(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the REIT and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and a Consolidated statement
of cash flows of the REIT and its Subsidiaries for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated statements of income and a Consolidated statement of
cash flows of the REIT and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
Chief Executive Officer, Chief Financial Officer or Treasurer (or other
Responsible Officer performing similar functions) of the REIT as having been
prepared in accordance with GAAP (it being acknowledged that a copy of the
quarterly financials filed by the REIT with the Securities and Exchange
Commission shall satisfy the foregoing requirements). (d) Availability
Certificate. As soon as available and in any event within five Business Days
after the end of each month as to which as of such month end Borrowing Base
Assets exist, a completed Availability Certificate calculating the Borrowing
Base Asset Value for each Borrowing Base Asset as at the last day of such month
(as well as declining Borrowing Base Asset Values over time). (e) Compliance
Certificate. Concurrently with the delivery of any financial statements pursuant
to Section 5.03(b) or (c), a Compliance Certificate (i) stating that, to the
best of the Chief Financial Officer’s (or other Responsible Officer performing
similar functions) Knowledge, each Loan Party during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that no Default or
Event of Default has occurred and is continuing except as specified in such
certificate



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu070.jpg]
65 14709549.22 and (ii) containing all information and calculations necessary
for determining compliance with Section 5.04 as of the last day of the fiscal
quarter or fiscal year of the REIT, as the case may be. (f) [Reserved.] (g)
[Reserved.] (h) Material Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party of the type
described in Section 4.01(f). (i) Securities Reports. (i) Within five Business
Days, after the sending or filing thereof, copies of all proxy statements,
financial statements and reports that any Loan Party sends to the holders of its
Equity Interests, and copies of all regular, periodic and special reports, and
all registration statements, that any Loan Party files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange and (ii) within five Business
Days after the receipt thereof, copies of all written correspondence received
from the Securities and Exchange Commission concerning any material
investigation or inquiry regarding financial or other operational results of any
Loan Party; provided, however, that the filing of any of the foregoing in this
Section 5.03(i) with the Securities and Exchange Commission shall constitute
delivery to the Administrative Agent and each Lender of the same upon such
filing. (j) Subsidiaries. As soon as available and in any event within (i) 45
days after the end of each of the first three quarters of each Fiscal Year and
(ii) 90 days after the end of the fourth quarter of each Fiscal Year, reports
supplementing Schedule 4.01(b), hereto, and, with respect to such Schedule, a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete. (k)
[Reserved.] (l) [Reserved.] (m) Notices. Promptly (unless otherwise specified
below) give notice to the Administrative Agent, on behalf of each Lender, of:
(i) the following events, as soon as possible and in any event within 30 days
after the Loan Party Knows or has reason to Know thereof: (A) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination or Insolvency of, any Multiemployer
Plan or (B) the institution of proceedings or the taking of any other action by
the PBGC or the Guarantor or any ERISA Affiliate or any Multiemployer Plan with
respect to the withdrawal from, or the termination or Insolvency of, any Plan;
(ii) as soon as possible and in any event within five Business Days of any Loan
Party obtaining Knowledge thereof, any development or event that in the
Borrower’s sole but commercially reasonable judgment, has had or would
reasonably be expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu071.jpg]
66 14709549.22 (iii) with respect to any Borrowing Base Asset: (A) promptly
following receipt of written notice or Knowledge that the underlying Real
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
materially and adversely affect the value of such Real Property; (B) promptly
upon Knowledge that any Borrowing Base Asset is not an Eligible Asset or that
any of the representations and warranties set forth in Schedule II with respect
to any Borrowing Base Asset is untrue or incorrect in any material respect; (C)
promptly upon Knowledge of (1) any Borrowing Base Asset that becomes a Defaulted
Asset, (2) any Lien or security interest (other than security interests created
hereby) on, or claim asserted against, any Borrowing Base Asset, or the
underlying collateral therefor, other than Liens permitted under Section 5.02(a)
and Liens permitted under the relevant Borrowing Base Asset Documents, and, or
(3) any event that is reasonably likely to materially and adversely affect the
market value of a Borrowing Base Asset or the underlying Real Property; (D)
promptly upon any transfer of the underlying Real Property or any direct or
indirect equity interest in any Underlying Obligor, in violation of a due on
sale clause contained in the relevant Borrowing Base Asset Documents; (E)
promptly after the effectiveness of any written consent, amendment, supplement,
waiver, release or other modification for any Borrowing Base Asset, a true
correct and complete copy of such consent, amendment, supplement, waiver,
release or other modification; and (F) promptly and in any event within two
Business Days of the Borrower’s written notice of or any Loan Party’s Knowledge
of, (1) notice of any material event or any material change in circumstances
that an institutional asset manager would reasonably expect to result in a
material adverse effect on any Borrower or any Underlying Obligor in respect of
a Borrowing Base Asset, (2) copies of any written notice of any monetary or
material non-monetary default or event of default under any Borrowing Base Asset
delivered by or to the Borrower and (3) copies of any written notice of any
allegation made by any Underlying Obligor in writing that any Borrower has
defaulted with respect to its obligations under any Borrowing Base Asset. (iv)
the failure of the REIT to maintain REIT Status or the failure of any of the
other Loan Parties to maintain its status as qualified REIT subsidiary, as
defined in Section 856(i)(2) of the Internal Revenue Code; and (v) promptly
after the effectiveness of any amendment or other modification of the
organizational documents of any Loan Party, a true correct and complete copy of
such amendment or other modification. Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
relevant Loan Party proposes to take with respect thereto.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu072.jpg]
67 14709549.22 (n) Compliance with Borrowing Base Conditions. Promptly after
obtaining actual Knowledge of any condition or event which causes any Borrowing
Base Asset to fail to satisfy any of the Borrowing Base Conditions (other than
those Borrowing Base Conditions, if any, that have theretofore been waived by
the Required Lenders with respect to any particular Borrowing Base Asset, to the
extent of such waiver), notice to the Administrative Agent thereof. (o)
[Reserved.] (p) [Reserved.] (q) [Reserved.] (r) Reconciliation Statements. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the audited financial statements referred to in Section
4.01(g) and forecasts referred to in Section 4.01(h), the Consolidated and
consolidating financial statements and forecasts of the REIT and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c) will differ in any
material respect from the Consolidated and consolidating financial statements
that would have been delivered pursuant to such Section had no such change in
accounting principles and policies been made, then (i) together with the first
delivery of financial statements or forecasts pursuant to Section 5.03(b) or (c)
following such change, Consolidated and consolidating financial statements and
forecasts of the REIT and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the REIT setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 5.04) which would have resulted if such
financial statements and forecasts had been prepared without giving effect to
such change. (s) Material Contract. Promptly give notice to the Administrative
Agent, on behalf of each Lender, of any default or event of default under any
Material Contract of any Loan Party that if not cured or if adversely
determined, as the case may be, would reasonably be expected to have a Material
Adverse Effect. (t) OFAC. Promptly upon the written request of the
Administrative Agent, any information that the Administrative Agent or Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable Sanctions and Anti-Corruption Laws. (u) Other Information.
Promptly, such other information respecting the business, condition (financial
or otherwise), operations, performance, properties or prospects of any Loan
Party as the Administrative Agent, or any Lender through the Administrative
Agent, may from time to time reasonably request. (v) Disclosable Events. If any
Loan Party obtains Knowledge or receives any written notice that any Loan Party
or Controlled Affiliate is in violation of Section 5.02(t), including any such
violation that could result in the forfeiture of the proceeds of the Advances or
a claim of forfeiture of the proceeds of the Advances (any such violation, a
“Disclosable Event”), such Loan Party shall promptly (i) give written notice to
the Administrative Agent of such Disclosable Event and (ii) comply with all
applicable laws with respect to such Disclosable Event. Each Loan Party hereby
authorizes and consents to the Administrative Agent and each



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu073.jpg]
68 14709549.22 Lender taking any and all steps the Administrative Agent or such
Lender deems necessary, in its sole but reasonable discretion, to avoid a
violation of all applicable laws with respect to any such Disclosable Event.
SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have, at any time after the Initial Extension of Credit, any
Commitment hereunder, the REIT (on a consolidated basis, but adjusted to remove
the impact of consolidating any variable interest entities under the
requirements of Accounting Standards Codification (“ASC”) Section 810 and/or
transfers of financial assets accounted for as secured borrowings under ASC
Section 860, as both of such ASC sections are amended, modified and/or
supplemented from time to time) shall not permit any of the following to be
breached on any Test Date determined on a consolidated basis in conformity with
GAAP: (a) Unrestricted Cash. The REIT shall not, with respect to itself and its
consolidated Subsidiaries, directly or indirectly, permit its Unrestricted Cash
to be less than the greater of: (i) $30,000,000.00, and (ii) 5.00% of the REIT’s
Recourse Debt. (b) Minimum Tangible Net Worth. The REIT shall not, with respect
to itself and its consolidated Subsidiaries, directly or indirectly, permit its
Tangible Net Worth to be less than the sum of (x) $624,139,695, plus (y) 75% of
the aggregate net cash proceeds of any equity issuances made by the REIT after
the Closing Date (net of underwriting discounts and commissions and other
out-of-pocket costs and expenses incurred by the REIT and its Affiliates in
connection with such equity issuance). (c) Leverage Ratios. The REIT shall not,
with respect to itself and its Subsidiaries, directly or indirectly, permit the
ratio, expressed as a percentage, (i) the numerator of which shall equal the
Debt of the REIT and its consolidated Subsidiaries associated with its Target
Investments and (ii) the denominator of which shall equal the Total Assets of
the REIT and its consolidated Subsidiaries associated with its Target
Investments, to at any time be greater than 75.00%; provided, that
notwithstanding the foregoing, the REIT and its consolidated Subsidiaries may
from time to time acquire Highly Rated CMBS and enter into secured Debt in
connection therewith pursuant to which the ratio, expressed as a percentage, (i)
the numerator of which equals the Debt of the REIT and its consolidated
Subsidiaries associated with its Highly Rated CMBS and (ii) the denominator of
which equals the Total Assets of the REIT and its consolidated Subsidiaries
associated with its Highly Rated CMBS exceeds 75.00% but is not greater than
90.00%, subject to the condition that at any such time, the REIT shall not, with
respect to itself and its Subsidiaries, directly or indirectly, permit the
ratio, expressed as a percentage, (i) the numerator of which shall equal the
Debt of the REIT and its consolidated Subsidiaries and (ii) the denominator of
which shall equal the Total Assets of the REIT and its consolidated Subsidiaries
to be greater than 80.00%. (d) Minimum Interest Expense Coverage Ratio. The REIT
shall not, with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit the ratio of (i) all amounts set forth on an income statement
of the REIT and its consolidated Subsidiaries prepared in accordance with GAAP
for interest income for the period of four consecutive fiscal quarters ended on
or most recently prior to such date of determination to (ii) the Interest
Expense of the REIT and its consolidated Subsidiaries for such period, to be
less than 1.50 to 1.00.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu074.jpg]
69 14709549.22 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default. If
any of the following events (“Events of Default”) shall occur and be continuing:
(a) Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or (iii) any Loan Party
shall fail to make any other payment under any Loan Document, in each case under
this clause (iii) within five Business Days after the same becomes due and
payable; or (b) Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made and, to the extent that such incorrect representation is capable of
being cured by any Loan Party, such breach is not cured by such Loan Party
within five Business Days after the earlier of receipt of written notice thereof
from Administrative Agent or such Loan Party’s Knowledge of such incorrect
representation; or (c) Breach of Certain Covenants. The Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section 2.14,
5.01(c), (e), (f), (u), (v), (w), (x) or (z), 5.02, 5.03 or 5.04; or (d) Other
Defaults under Loan Documents. Any Loan Party shall fail to perform or observe
any term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or (e) Cross Defaults. (i) Any Loan
Party shall fail to pay any principal of, premium or interest on or any other
amount payable in respect of any Material Debt when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and Borrower fails to repay to the Administrative Agent
for the ratable account of the Lenders all outstanding Advances within one
Business Day thereafter; or (ii) any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Material Debt, if
(A) the effect of such event or condition is to permit the acceleration of the
maturity of such Material Debt or otherwise permit the holders thereof to cause
such Material Debt to mature, and (B) such event or condition shall remain
unremedied or otherwise uncured for a period of 30 days, and Borrower fails to
repay to the Administrative Agent for the ratable account of the Lenders all
outstanding Advances within one Business Day thereafter; or (iii) the maturity
of any such Material Debt shall be accelerated or any such Material Debt shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material Debt
shall be required to be made, in each case prior to the stated maturity thereof,
and Borrower fails to repay to the Administrative Agent for the ratable account
of the Lenders all outstanding Advances within one Business Day thereafter; or
(f) Insolvency Events. Any Act of Insolvency shall have occurred with respect to
any Loan Party; or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu075.jpg]
70 14709549.22 (g) Monetary Judgments. Any judgment or order by any court in the
United States of America, either individually or in the aggregate, for the
payment of money in excess of $10,000,000 shall be rendered against any Loan
Party and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount and (B) such insurer, which shall be
rated at least “A” by A.M. Best Company, has been notified, and has not disputed
the claim made for payment, of the amount of such judgment or order; or (h)
Non-Monetary Judgments. (i) Any non-monetary judgment, order or writ shall be
rendered against any Loan Party thereof or (ii) any seizure or attachment shall
be issued or enforced against the Borrower or any Guarantor or any of their
respective assets, in any such case that could reasonably be expected to result
in a Material Adverse Effect, and there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment, order, writ, seizure
or attachment, by reason of a pending appeal or otherwise, shall not be in
effect; or (i) Unenforceability of Loan Documents. Any provision of any Loan
Document after delivery thereof pursuant to Section 3.01 shall for any reason
(other than pursuant to the terms hereof or thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or (j) Security Failure. Any
Collateral Document or financing statement after delivery thereof pursuant to
Section 3.01 or shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority lien on and security
interest in the Collateral purported to be covered thereby; or (k) Change of
Control. A Change of Control shall occur; or (l) ERISA Events. Any ERISA Event
shall have occurred with respect to a Plan and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of such Plan and
the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates related to such ERISA Event) exceeds $5,000,000; then,
and in any such event, the Administrative Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, (ii)
shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, (y) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (z) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower; and (iii) shall at the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu076.jpg]
71 14709549.22 request, or may with the consent of the Required Lenders, proceed
to enforce its rights and remedies under the Loan Documents for the benefit of
the Lenders by appropriate proceedings. ARTICLE VII GUARANTY SECTION 7.01.
Guaranty; Limitation of Liability. (a) Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any Lender in enforcing any rights under this Agreement
or any other Loan Document. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent or any Lender under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection. (b) Each Guarantor, the Administrative Agent and each other Lender
and, by its acceptance of the benefits of this Guaranty, each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Guarantors, the Administrative Agent, the other Lenders and, by
their acceptance of the benefits of this Guaranty, the other Secured Parties
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. (c) Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents. SECTION 7.02.
Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu077.jpg]
72 14709549.22 action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following: (a) any
lack of validity or enforceability of any Loan Document or any agreement or
instrument relating thereto; (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower,
any other Loan Party or any of their Subsidiaries or otherwise; (c) any taking,
exchange, release or non-perfection of any collateral, or any taking, release or
amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of the Guaranteed Obligations; (d) any manner of application of
collateral, or proceeds thereof, to all or any of the Guaranteed Obligations, or
any manner of sale or other disposition of any collateral for all or any of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents or any other assets of any Loan Party or any of its Subsidiaries; (e)
any change, restructuring or termination of the corporate structure or existence
of any Loan Party; (f) any failure of the Administrative Agent or any other
Secured Party to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party now or hereafter Known to the
Administrative Agent or such other Secured Party (each Guarantor waiving any
duty on the part of the Administrative Agent and each other Secured Party to
disclose such information); (g) the failure of any other Person to execute or
deliver this Agreement, any other Loan Document or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or (h) any other
circumstance (including, without limitation, any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or
any other Secured Party that might otherwise constitute a defense available to,
or a discharge of, any Loan Party or any other guarantor or surety. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made. SECTION 7.03.
Waivers and Acknowledgments. (a) Each Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu078.jpg]
73 14709549.22 property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral. (b) Each Guarantor
hereby unconditionally and irrevocably waives any right to revoke this Guaranty
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future. (c) Each
Guarantor hereby unconditionally and irrevocably waives (i) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder. (d) [Reserved.] (e) [Reserved.] (f) Each Guarantor
hereby unconditionally and irrevocably waives any duty on the part of the
Administrative Agent or any other Secured Party to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower,
any other Loan Party or any of their Subsidiaries now or hereafter Known by the
Administrative Agent or such other Secured Party. (g) Each Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the financing arrangements contemplated by this Agreement and the other Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are Knowingly made in contemplation of such benefits. SECTION 7.04. Subrogation.
Each Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower, any other
Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty, this Agreement or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrower, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the termination in whole of the
Commitments, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu079.jpg]
74 14709549.22 unmatured, in accordance with the terms of the Loan Documents. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been indefeasibly paid in full in
cash and (iii) the termination in whole of the Commitments shall have occurred,
the Administrative Agent and the other Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty. SECTION 7.05. [Reserved.] SECTION 7.06.
Indemnification by Guarantors. (a) Without limitation on any other Obligations
of any Guarantor or remedies of the Administrative Agent or the Secured Parties
under this Agreement, this Guaranty or the other Loan Documents, each Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless the Administrative Agent, the Arranger, each other Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms. (b) Each
Guarantor hereby also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to any of the
Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors. Each party hereto hereby
agrees not to assert any claim against the others on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Facility, the actual or proposed use of the proceeds
of the Advances, the Loan Documents or any of the transactions contemplated by
the Loan Documents. SECTION 7.07. Subordination. Each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 7.07. (a) Prohibited Payments, Etc. Except during the continuance
of a Default (including the commencement and continuation of any proceeding
under the Bankruptcy Code relating to any other Loan Party), each Guarantor may
receive regularly scheduled payments or payments made in the ordinary course of
business from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Default (including the
commencement and continuation of any proceeding under the Bankruptcy Code
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations. (b) Prior
Payment of Guaranteed Obligations. In any proceeding under the Bankruptcy Code
relating to any other Loan Party, each Guarantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under the Bankruptcy Code), whether or not constituting an
allowed claim in such proceeding (“Post Petition Interest”) before such
Guarantor receives payment of any Subordinated Obligations.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu080.jpg]
75 14709549.22 (c) Turn-Over. After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
the Bankruptcy Code relating to any other Loan Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty. (d) Administrative Agent Authorization. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under the Bankruptcy Code relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest). SECTION 7.08. Continuing
Guaranty. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the indefeasible payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (ii) the termination in whole of the Commitments, (b) be binding
upon the Guarantors, their successors and assigns and (c) inure to the benefit
of and be enforceable by the Administrative Agent and the other Secured Parties
and their successors, transferees and assigns. ARTICLE VIII [RESERVED] ARTICLE
IX THE ADMINISTRATIVE AGENT SECTION 9.01. Authorization and Action. (a) Each
Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or such
greater number of Lenders as may be required pursuant to this Agreement, and
such instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement. Notwithstanding anything to the
contrary in any Loan Document, no Person identified as a syndication agent,
documentation agent, senior manager, joint lead arranger or joint book running
manager, in such Person’s capacity as such, shall have any obligations or duties
to any Loan Party, the Administrative Agent or any other Secured Party under any
of such Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent is a “representative” of the



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu081.jpg]
76 14709549.22 Lenders as used within the meaning of “Secured Party” under
Section 9-102 of the Uniform Commercial Code. SECTION 9.02. Administrative
Agent’s Reliance, Etc. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(a) in the case of the Administrative Agent, may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party; (e)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (f) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy or other
electronic communication) believed by it to be genuine and signed or sent by the
proper party or parties; and (g) shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code. SECTION 9.03. Citibank and Affiliates. With respect to its
Commitments, the Advances made by it and the Notes issued to it, Citibank shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Citibank in its individual capacity. Citibank and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lenders. SECTION 9.04. Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its respective directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu082.jpg]
77 14709549.22 statement in relation to such checks made by the Administrative
Agent or any of its respective directors, officers, agents or employees. SECTION
9.05. Indemnification by Lenders. (a) Each Lender severally agrees to indemnify
the Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, litigation, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements resulting from the Administrative Agent ’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender
severally agrees to reimburse the Administrative Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Section 10.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 9.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. (b) [Reserved.] (c) For purposes of this Section
9.05, the Lenders’ respective ratable shares of any amount shall be determined,
at any time, according to their respective Commitments at such time. The failure
of any Lender to reimburse the Administrative Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount. The term “Administrative Agent” shall be deemed to
include the employees, directors, officers and affiliates of the Administrative
Agent for purposes of this Section 9.05. Without prejudice to the survival of
any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 9.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents. SECTION 9.06. Successor Administrative Agent. The Administrative
Agent may resign at any time by giving 30 days’ prior written notice thereof to
the Lenders and the Borrower and may be removed at any time with or without
cause by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it has been replaced as
Administrative Agent and it (or its Affiliate) has been released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which appointment shall, provided that no Default or Event of Default
shall have occurred and be continuing, be subject to the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed). If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000; provided that, in no event shall any



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu083.jpg]
78 14709549.22 such successor Administrative Agent be a Defaulting Lender. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, and, in the case of a successor Administrative
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 9.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (i) the retiring Administrative Agent’s resignation or removal shall
become effective, (ii) the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (iii)
the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation or removal hereunder as
the Administrative Agent shall have become effective, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. SECTION
9.07. Relationship of the Administrative Agent and Lenders. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them. ARTICLE X
MISCELLANEOUS SECTION 10.01. Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time: (i) modify the definition of “Required Lenders” or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other Loan Document, (ii) release the Borrower with
respect to the Obligations or, except to the extent expressly permitted under
this Agreement, reduce or limit the obligations of any Guarantor under Article
VII or release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Guaranteed Obligations, (iii) release all or substantially all of
the Collateral (other than pursuant to Section 5.02(e) or 10.14) or permit the
Loan Parties to encumber the Collateral, except as expressly permitted in the
Loan Documents, (iv) amend this Section 10.01, (v) increase the aggregate
Commitments under the Facility, the Commitments of the Lenders or subject the
Lenders to any additional obligations, (vi) forgive or reduce the principal of,
or interest on, or reduce the stated rate in respect of, the Obligations of the
Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder, (vii) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder,
(viii) extend the Termination Date, (ix) modify the definition of “Pro Rata
Share”, (x) [reserved], (xi) provide for payment of the Facility in any manner
other than in cash in Dollars, (xii) modify any provisions requiring payment to
be made for the ratable account of the Lenders, (xiii) require or accept any
Collateral for the benefit of the Lenders other than on a pro rata basis, (xiv)
require or accept one or more Guaranties for the benefit of the Lenders other
than



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu084.jpg]
79 14709549.22 on a pro rata basis, (xv) subordinate any of the security
interests created under the Collateral Documents to any Debt of the Borrower or
any other Loan Party, (xvi) [reserved] or (xvii) take any other action
specifically requiring the consent of all Lenders under the Loan Documents;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent or
the Administrative Agent, as the case may be, under this Agreement or the other
Loan Documents. (b) In the event that any Lender (a “Non-Consenting Lender”)
shall fail to consent to a waiver or amendment to, or a departure from, the
provisions of this Agreement which requires the consent of all Lenders and that
has been consented to by the Administrative Agent and the Required Lenders, then
the Borrower shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given within 30 days after the first date on
which such consent was solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to a Replacement Lender, provided that
(i) as of such Consent Request Date, no Default or Event of Default shall have
occurred and be continuing, (ii) as of the date of the Borrower’s written demand
to replace such Non-Consenting Lender, no Default or Event of Default shall have
occurred and be continuing other than a Default or Event of Default that
resulted solely from the subject matter of the waiver or amendment for which
such consent was being solicited from the Lenders by the Administrative Agent
and (iii) the replacement of any Non-Consenting Lender shall be consummated in
accordance with and subject to the provisions of Section 2.20. The Replacement
Lender shall purchase such interests of the Non-Consenting Lender and shall
assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 10.07. (c) Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Advances or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender. SECTION 10.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 10.02(b) and in
the proviso to this Section 10.02(a), in an electronic medium and delivered as
set forth in Section 10.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 590 Madison Avenue, 38th Floor, New York, New York 10022;
Attention: General Counsel, or, if applicable, at legal-gp@prcm.com (and in the
case of transmission by e-mail, with a copy by U.S.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu085.jpg]
80 14709549.22 mail to 590 Madison Avenue, 38th Floor, New York, New York 10022;
Attention: General Counsel); if to any Initial Lender, at its Domestic Lending
Office or, if applicable, at the telecopy number or e-mail address specified
opposite its name on Error! Reference source not found. hereto (and in the case
of a transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); and if to the Administrative Agent, at its address at 1615 Brett Road,
OPS III, New Castle, Delaware 19720, Attention: Bank Loans Department, or, if
applicable, at ORIGBilateralGroup@citi.com (and in the case of a transmission by
e-mail, with a copy by U.S. mail to 1615 Brett Road, OPS III, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department) or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All notices,
demands, requests, consents and other communications described in this clause
(a) shall be effective (i) if delivered by hand, including any overnight courier
service, upon personal delivery, (ii) if delivered by mail, when deposited in
the mails, (iii) if delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by Section 10.02(b) to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender, the
Administrative Agent shall deliver a copy of the Communications to such Lender
by e-mail or telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, upon receipt by the sender of a response from any one
recipient, or from an employee or representative of the Person receiving notice
on behalf of such Person, acknowledging receipt (which response may not be an
automatic computer-generated response) and an identical notice is also sent
simultaneously by mail, overnight courier or personal delivery as otherwise
provided in this Section 10.02; provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or IX or
to the Administrative Agent under the Collateral Documents shall not be
effective until received by such the Administrative Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Lender agrees (i) to notify the
Administrative Agent in writing of such Lender’s e-mail address to which a
notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any notice may be sent to such e-mail address. (b) Notwithstanding clause (a)
(unless the Administrative Agent requests that the provisions of clause (a) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Loan Parties shall deliver all Approved Electronic Communications to
the Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (b) shall prejudice the
right of the Administrative Agent or any Lender to deliver any



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu086.jpg]
81 14709549.22 Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner. (c) Each of the Lenders and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Loan Party acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution. (d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. (e) Each
of the Lenders and each Loan Party agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies. SECTION 10.03. No Waiver; Remedies. No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein and therein provided are cumulative and not
exclusive of any remedies provided by law. SECTION 10.04. Costs and Expenses.
(a) Each Loan Party agrees jointly and severally to pay on demand (i) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu087.jpg]
82 14709549.22 amendment of the Loan Documents (including, without limitation,
(A) all due diligence, asset review, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses, (B) the reasonable fees and expenses of counsel for the Administrative
Agent with respect thereto (including, without limitation, with respect to
reviewing and advising on any matters required to be completed by the Loan
Parties on a post-closing basis), with respect to advising the Administrative
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01 or 3.02) and (ii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent and each Lender in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto). (b) Each Loan
Party agrees to indemnify, defend and save and hold harmless each Indemnified
Party from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facility, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated thereby or (ii) any
violation or alleged violation of any environmental law, rule or regulation. In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnified Party,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated by the Loan Documents are consummated. Each
Loan Party, Administrative Agent and each Lender also agrees not to assert any
claim against any other Person or any of its respective Related Parties on any
theory of liability, for special, indirect, incidental, consequential or
punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents. This Section
10.04(b) shall not apply with respect to Taxes, other than any Taxes that
represent claims, damages, losses, liabilities or expenses arising from any
non-Tax claim. (c) If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.06 or 2.10(d),
replacement of a Lender pursuant to Section 2.20 or 10.01(b), termination of the
Commitments pursuant to Section 6.01 or for any other reason, or if the Borrower
fails to make any payment or prepayment of an Advance for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06, 6.01 or otherwise, the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu088.jpg]
83 14709549.22 losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance. (d) If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it under any Loan
Document, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion. (e) Without
prejudice to the survival of any other agreement of any Loan Party hereunder or
under any other Loan Document, the agreements and obligations of the Borrower
and the other Loan Parties contained in Sections 2.10, 2.12, 7.06 and this
Section 10.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents. (f)
No Indemnified Party referred to in Section 10.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby. SECTION
10.05. Right of Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
the Administrative Agent and each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations of the Borrower or such Loan Party
now or hereafter existing under the Loan Documents, irrespective of whether the
Administrative Agent or such Lender shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
SECTION 10.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Guarantor named on the
signature pages hereto and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Guarantors
named on the signature pages hereto and the Administrative Agent and each Lender
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders. SECTION
10.07. Assignments and Participations; Replacement Notes. (a) Each Lender may
(and, if demanded by the Borrower in accordance Section 2.20 or 10.01(b) will)
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and any Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of the Facility, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or a Fund Affiliate of any Lender or an assignment of all of a
Lender’s rights and



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu089.jpg]
84 14709549.22 obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 under the Facility or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower), (iii) each such assignment shall be to an Eligible Assignee, (iv)
each such assignment made as a result of a demand by the Borrower pursuant to
Section 2.20 or 10.01(b) shall be an assignment at par of all rights and
obligations of the assigning Lender under this Agreement, (v) no such
assignments shall be permitted without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed),
except if such assignment is being made by a Lender to an Affiliate or Fund
Affiliate of such Lender, (vi) no such assignments shall be made to any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause or a Subsidiary
thereof, and (vii) except to the extent contemplated by Sections 2.20 and
10.01(b), the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that (x) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, and (y) for each such assignment made as a result of a demand by
the Borrower pursuant to Section 2.20 or 10.01(b), the Borrower shall pay to the
Administrative Agent the applicable processing and recordation fee. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this Section 10.07(a), then the assignee of
such interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. (b) Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (ii) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.10, 2.12, 7.06, 9.05 and 10.04 to the extent any claim
thereunder relates to an event arising prior to such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu090.jpg]
85 14709549.22 (c) By executing and delivering an Assignment and Acceptance,
each Lender assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows: (i)
other than as provided in such Assignment and Acceptance, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
any Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender. (d) The
Administrative Agent shall maintain at its address referred to in Section 10.02
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment under the Facility of, and principal amount (and stated interest) of
the Advances owing under the Facility to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Administrative Agent. In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if requested by the applicable Lender,
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a substitute Note to such Eligible Assignee in an amount equal to
the Commitment assumed by it under the Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under the Facility, a substitute Note to such assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such substitute Note or Notes,
if any, shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu091.jpg]
86 14709549.22 such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto. (f) [Reserved.] (g) Each Lender may
sell participations to one or more Persons (other than any Loan Party, any
Affiliate of a Loan Party, any natural person, or any Defaulting Lender) (each a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments) shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no Participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except that any agreement with respect to such participation
may provide that such Participant may have a consent right regarding whether the
applicable Lender will approve of an amendment, waiver or consent to the extent
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral and (vi) a Participant shall be
entitled to the benefits of Sections 2.10, 2.12, and 10.04(c) (subject to the
requirements and limitations therein, including the requirements under Sections
2.12(f) and 2.12(g) (it being understood that the documentation required under
Sections 2.12(f) and 2.12(g) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(a); provided, however, that such
Participant shall not be entitled to receive any greater payment under Section
2.10, 2.12, or 10.04(c) with respect to any participation than its participating
Lender would have been entitled to receive, except, in the case of Sections 2.10
and 2.12 only, to the extent such entitlement to receive a greater payment
results from a change in law or increased cost, as applicable, that occurs after
the Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or any other Obligations under the Loan
Documents (the “Participant Register”), provided, however, that no Lender shall
have any obligation to disclose all or any portion of such Participant Register
(including the identity of any Participant or any information relating to any
Participant’s interest in any such Commitment, Advances or any other
Obligations, under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu092.jpg]
87 14709549.22 (h) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.07, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Loan Parties (or any of them)
furnished to such Lender by or on behalf of any Loan Party; provided, however,
that prior to any such disclosure, the assignee or Participant or proposed
assignee or Participant shall agree to preserve the confidentiality of any
Information received by it from such Lender on the same terms as provided in
Section 10.13. (i) Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time pledge or assign, or grant a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, any pledge or assignment of, or grant of a security interest
in, the Advances owing to such Lender and any Note or Notes held by it),
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System or any other central
bank in accordance with applicable local laws or regulations. (j) Upon notice to
the Borrower from the Administrative Agent or any Lender of the loss, theft,
destruction or mutilation of any Lender’s Note, the Borrower will execute and
deliver, in lieu of such original Note, a replacement promissory note, identical
in form and substance to, and dated as of the same date as, the Note so lost,
stolen or mutilated, subject to delivery by such Lender to the Borrower of an
affidavit of lost note and indemnity in customary form. Upon the execution and
delivery of the replacement Note, all references herein or in any of the other
Loan Documents to the lost, stolen or mutilated Note shall be deemed references
to the replacement Note. SECTION 10.08. Execution in Counterparts. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or by email with a pdf or similar attachment shall be
effective as delivery of an original executed counterpart of this Agreement.
SECTION 10.09. Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby. Without limiting the foregoing provisions of this Section, if
and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provision shall
be deemed to be in effect only to the extent not so limited. SECTION 10.10.
Survival of Representations. All representations and warranties contained in
this Agreement and in any other Loan Document or made in writing by or on behalf
of any Loan Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement and the Loan Documents, the making of
the Advances and any investigation made by or on behalf of the any Lender, none
of which investigations shall diminish any Lender’s right to rely on such
representations and warranties. SECTION 10.11. Usury Not Intended. It is the
intent of the Borrower and each Lender in the execution and performance of this
Agreement and the other Loan Documents to contract in strict compliance with
applicable usury laws, including conflicts of law concepts, governing the
Advances of each Lender including such applicable laws of the State of New York
and the United States of America



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu093.jpg]
88 14709549.22 from time to time in effect. In furtherance thereof, the Lenders
and the Borrower stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Loan Documents shall ever be construed
to create a contract to pay, as consideration for the use forbearance or
detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, taken, charged,
received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Advances,
include amounts which, by applicable law, are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and, each
Lender receiving the same shall credit the same on the principal of the
Obligations of the Borrower under the Loan Documents (or if such Obligations
shall have been paid in full, refund said excess to the Borrower). In the event
that the Obligations of the Borrower under the Loan Documents are accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the Maximum Rate and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the principal of the Obligations of the
Borrower under the Loan Documents (or, if such Obligations shall have been paid
in full, refunded to the Borrower). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Borrower and the Lenders shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal parts during the period of
the full stated term of the Facility all amounts considered to be interest under
applicable law at any time contracted for, taken, charged, received, reserved or
paid in connection with the Obligations of the Loan Parties under the Loan
Documents. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith. SECTION 10.12. [Reserved.] SECTION 10.13.
Confidentiality. (a) Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or any such Related Party (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or any
pledgee in connection with any pledge made pursuant to Section 10.07(i), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, to (A)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or the
Facility, (B) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Facility or (C)
external auditors as may be required by a Lender’s policies or policies of any
governmental or quasi-governmental entity affecting a Lender, (viii) with the
consent of the Borrower or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 10.13 or
(B) becomes available to the Administrative Agent, such Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
REIT or any of its Subsidiaries without the Administrative Agent, such Lender or
any of their respective Affiliates having



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu094.jpg]
89 14709549.22 Knowledge that a duty of confidentiality to the REIT or any of
its Subsidiaries has been breached. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all information that any Loan Party furnishes to the Administrative Agent
or any Lender with respect to any Loan Party, its Affiliates or the Collateral,
but does not include any such information that is or becomes generally available
to the public other than by way of a breach of the confidentiality provisions of
this Section 10.13 or that is or becomes available to the Administrative Agent
or such Lender from a source other than the Loan Parties or the Administrative
Agent or any other Lender and not in violation of any confidentiality agreement
with respect to such information that is actually Known to the Administrative
Agent or such Lender. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. (b) Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the REIT, any or its Subsidiaries
or their respective securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender, by
participating in any conversations or other interactions with a Lender or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information. In particular, none of the Administrative Agent or
any of its respective directors, officers, agents or employees (i) shall have,
and the Administrative Agent, on behalf of itself and each of its directors,
officers, agents and employees, hereby disclaims, any duty to ascertain or
inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party, any Lender or any of their respective Affiliates, directors,
officers, agents or employees arising out of or relating to the Administrative
Agent or any of its respective directors, officers, agents or employees
providing or not providing Restricting Information to any Lender, other than as
found by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or any of its
respective directors, officers, agents or employees. (c) Each Loan Party agrees
that (i) all Communications it provides to the Administrative Agent intended for
delivery to the Lenders whether by posting to the Approved Electronic Platform
or otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications are determined by the Loan Parties in good faith not to contain
Restricting Information which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC”, each Loan Party shall be



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu095.jpg]
90 14709549.22 deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as either publicly available information or
not material information (although such Communications shall remain subject to
the confidentiality undertakings of Section 10.13(a)) with respect to such Loan
Party or its securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information” (and shall not post such Communications to a portion of the
Approved Electronic Platform designated “Public Side Information”). The
Administrative Agent nor any of its respective Affiliates shall be responsible
for any statement or other designation by a Loan Party regarding whether a
Communication contains or does not contain material non-public information with
respect to any of the Loan Parties or their securities nor shall the
Administrative Agent or any of their respective Affiliates incur any liability
to any Loan Party, any Lender or any other Person for any action taken by the
Administrative Agent or any of its respective Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender that may decide not to take access to
Restricting Information. Nothing in this Section 10.13(c) shall modify or limit
a Person’s obligations under Section 10.13 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information. (d)
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that might contain Restricting Information. Accordingly, each
Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) in writing to the
Administrative Agent. Each Lender agrees to notify the Administrative Agent from
time to time of such Lender’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
(e) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, without being limited to, the
items required to be made available to the Administrative Agent in Section 5.03
unless or until such Communications (if any) have been filed or incorporated
into documents which have been filed with the Securities and Exchange Commission
by the REIT). None of the Loan Parties, the Administrative Agent or any Lender
with access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Lender or to use such Restricting
Information on behalf of such electing Lender, and shall not be liable for the
failure to so disclose or use, such Restricting Information. (f) Sections
10.13(b), (c), (d) and (e) are designed to assist the Administrative Agent, the
Lenders and the Loan Parties, in complying with their respective contractual
obligations and applicable law in circumstances where certain Lenders express a
desire not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lenders



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu096.jpg]
91 14709549.22 hereunder or thereunder may contain Restricting Information. None
of the Administrative Agent or any of its respective directors, officers, agents
or employees warrants or makes any other statement with respect to the adequacy
of such provisions to achieve such purpose nor does the Administrative Agent or
any of its respective directors, officers, agents or employees warrant or make
any other statement to the effect that a Loan Party’s or Lender’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender with its contractual obligations or its duties under applicable law in
respect of Restricting Information and each of the Lenders and each Loan Party
assumes the risks associated therewith. SECTION 10.14. Release of Collateral.
(a) [Reserved.] (b) [Reserved.] (c) Upon the payment in full in cash of the
Secured Obligations and the termination in whole of the Commitments, the Liens
granted by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the Borrower or Parent Guarantor. Upon any such
termination, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the Borrower or Parent Guarantor such documents as Borrower or
Parent Guarantor shall reasonably request to evidence such termination. SECTION
10.15. Patriot Act Notification. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. The REIT and the Borrower shall,
and shall cause each of their Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act. SECTION 10.16. Jurisdiction, Etc. (a) Each of the Loan Parties,
Administrative Agent and the Lenders hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or other proceeding of
any kind or description, whether in law or equity, whether in contract or in
tort or otherwise, arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party, against the Loan Parties,
Administrative Agent, any Lender or any other Indemnified Party in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof and each of the Loan Parties,
Administrative Agent and the Lenders irrevocably and unconditionally submits to
the jurisdiction of such courts, and each of the Loan Parties, Administrative
Agent and the Lenders hereby irrevocably and unconditionally agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in any such New York State court or, to the extent permitted or
required by law, in such Federal court. Each of the Loan Parties, Administrative
Agent and the Lenders agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. (b) [Reserved]. (c)
Each of the Loan Parties, Administrative Agent and the Lenders hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any litigation, action or



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu097.jpg]
92 14709549.22 proceeding arising out of or relating to this Agreement or any of
the other Loan Documents to which it is a party in any New York State or Federal
court sitting in the City, County and State of New York. Each of the Loan
Parties, Administrative Agent and the Lenders hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. SECTION 10.17.
[Reserved]. SECTION 10.18. Governing Law. This Agreement and the other Loan
Documents, including but not limited to the validity, interpretation,
construction, breach, enforcement or termination hereof and thereof, shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 10.19. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
SECTION 10.20. No Fiduciary Duties. Each Loan Party, Administrative Agent and
each Lender agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Lender or any Affiliate
thereof, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other. The Loan Parties, Administrative Agent and the Lenders
agree that the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions. Each Loan Party, Administrative Agent and each Lender
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
of the Loan Parties acknowledges that the Administrative Agent, the Lenders and
their respective Affiliates may have interests in, or may be providing or may in
the future provide financial or other services to other parties with interests
which a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder, or (y)
the Lenders acting in their respective capacities as such hereunder, that the
Administrative Agent or any such Lender may not be entitled to share with any
Loan Party. Without prejudice to the foregoing, each of the Loan Parties agrees
that the Administrative Agent, the Lenders and their respective Affiliates may
(a) deal (whether for its own or its customers’ account) in, or advise on,
securities of any Person, and (b) accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with other Persons in each case, as if
the Administrative Agent were not the Administrative Agent and as if the Lenders
were not Lenders, and without any duty to account therefor to the Loan Parties.
Each of the Loan Parties hereby irrevocably waives, in favor of the
Administrative Agent and the Lenders and the Arranger, any conflict of interest
which may arise by virtue of the Administrative Agent, the Arranger and/or the
Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, the Arranger or any Lender as described
in this Section 10.20. SECTION 10.21. [Reserved]. SECTION 10.22. Acknowledgment
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement,



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu098.jpg]
93 14709549.22 arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Balance of page
intentionally left blank]



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu099.jpg]
[Signature Page – Credit Agreement] IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.
BORROWER: GP COMMERCIAL CB SL LLC By: /s/ Marcin Urbaszek Name: Marcin Urbaszek
Title: Chief Financial Officer REIT: GRANITE POINT MORTGAGE TRUST INC. By: /s/
Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu100.jpg]
[Signature Page – Credit Agreement] GUARANTORS: GP COMMERCIAL CB SL HOLDINGS LLC
By: /s/ Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial Officer
GRANITE POINT OPERATING COMPANY LLC By: /s/ Marcin Urbaszek Name: Marcin
Urbaszek Title: Chief Financial Officer TH COMMERCIAL HOLDINGS LLC By: /s/
Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[granitepointciti2018liqu101.jpg]
[Signature Page – Credit Agreement] ADMINISTRATIVE AGENT and INITIAL LENDER:
CITIBANK, N.A. By: /s/ John C. Rowland Name: John C. Rowland Title: Vice
President



--------------------------------------------------------------------------------



 